 WIRE PRODUCTS MFG. CORP. 625 Wire Products Manufacturing Corporation and Dis-trict No. 200, International Association of Ma-chinists and Aerospace Workers, AFLŒCIO.  R. T. Blankenship & Associates and Rayford T. Blankenship1 and District No. 200, International Association of Machinists and Aerospace Work-ers, AFLŒCIO.  Cases 30ŒCAŒ12645, 30ŒCAŒ12714, 30ŒCAŒ12840, 30ŒCAŒ12946, and 30ŒCAŒ12860 August 27, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX                     AND HURTGEN On February 2, 1996, Administrative Law Judge Rich-ard A. Scully issued the attached decision.  The General Counsel, Respondent Wire Products Manufacturing Cor-poration (the Employer), and Respondents R. T. Blank-enship & Associates and Rayford T. Blankenship (Blankenship) filed exceptions and supporting briefs, and they each filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions as modified below and to adopt the recommended Order as modified and set forth in full below.3 Overview The judge found, and we agree, that the Employer vio-lated Section 8(a)(1) by promulgating, maintaining, and enforcing overly broad rules restricting the posting and distribution of union literature and the conduct of union business on its premises, and by threatening to arrest employees on the Union™s bargaining committee if they did not leave the site of an employee meeting; that it vio-lated Section 8(a)(3) by failing to recall one employee, by disciplining two others, and by discriminatorily ex-cluding employees on the Union™s bargaining committee from an employee meeting; and that it violated Section 8(a)(5) by unilaterally changing wages and other terms and conditions of employment.  We also adopt the judge™s findings that the Employer and Blankenship vio-lated Section 8(a)(1) by informing employees that a wage increase would be delayed because the Union had filed charges against the Respondents, by falsely informing employees that the Union had lost its majority status and would no longer represent them, and by coercively inter-rogating employees; and that they violated Section 8(a)(5) by withdrawing recognition from the Union and by refusing to meet and negotiate.  We reverse the judge, however, and find for the reasons set forth below that the Employer committed an additional violation of Section 8(a)(1) by sending unit employees a letter encouraging them to decertify the Union, and that it also violated Sec-tion 8(a)(5) and (1) by announcing that it intended to implement an employee stock ownership plan (ESOP) in place of the existing profit-sharing plan without giving the Union notice or an opportunity to bargain.  We find further that the Employer™s unfair labor practices tainted the decertification petition on which the Respondents relied in withdrawing recognition from the Union.  We also find, contrary to the judge, that a broad order is war-ranted against Blankenship.                                                                                                                      1 The name of this Respondent appears as amended at the hearing. 2 The Respondents and the General Counsel have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully exam-ined the record and find no basis for reversing the findings. We correct the following inadvertent error in sec. III,C,3, LL. 8Œ9 of the judge™s decision: ﬁMarilyn Beckﬂ should read ﬁMarilyn Boyd.ﬂ Blankenship and the General Counsel have excepted to, inter alia, the finding that Blankenship violated Sec. 8(a)(1) and (3) by prohibit-ing union bargaining committee members from attending a meeting on August 16, 1994, and threatening their arrest if they did not leave the vicinity of the meeting.  Blankenship was alleged as an agent of the Employer, but not charged as a respondent, in connection with these violations.  We therefore find merit to the exceptions.  We note, how-ever, that the remedy will not be materially affected, as we are not disturbing the judge™s findings on this issue pertaining to the Respon-dent Employer. 3 We shall modify the recommended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, Inc., 325 NLRB 17 (1997).  In addition, we shall modify the recommended Order to make union bargaining committee members whole for any loss of wages or other earnings due to their discriminatory exclusion from the August 16, 1994 employee meeting. The Employer operates a manufacturing plant in Merrill, Wisconsin.  Following an election conducted by the Board on August 12, 1993, the Union was certified on September 20, 1993, as the exclusive collective-bargaining representative of the unit employees.  During the initial election campaign, the Employer retained labor consultants R. T. Blankenship and Associates.  After the election, Blankenship continued to act as the Employer™s representative in labor relations matters, including in negotiations for a collective-bargaining agreement.4  On June 20, 1994, employee Phyllis Duellman began circu-lating a petition among unit employees to decertify the Union.  She presented the petition to the Employer on February 20, 1995.5  On February 24, on the basis of the petition, the Respondents withdrew recognition from the Union.  Thereafter, the Employer instituted new work rules, unilaterally raised wages, and announced other changes in terms and conditions of employment.  4 As of the last negotiating session on February 3, 1995, the parties had yet to reach agreement on an initial contract. 5 Duellman filed the petition with the Board on March 8, 1995.  On March 10, the Acting Regional Director dismissed the petition because of unfair labor practice charges. 326 NLRB No. 62  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6261. The judge dismissed a complaint allegation that the 
Employer unlawfully aided and encouraged its employ-
ees to decertify the Union by 
permitting them to circulate 
a decertification petition on company premises during 
working time and by sending them a letter dated July 18, 
1994, informing them about th
e decertification process.  
We agree that the General Co
unsel has not shown, by a 
preponderance of the evidence, that the Employer know-

ingly permitted employees to solicit signatures for the 
petition during working time.  We do not agree, however, 
with the judge™s finding that the Employer™s July 18 let-
ter did not constitute unlawf
ul encouragement to decer-
tify the Union. 
The July 18 letter informs employees that a 
decertification petition is being circulated and that 
employees may sign the petition in nonproduction areas, 
during breaks and before and after work.  It concludes by 
wishing employees ﬁGood Luck.ﬂ  Accompanying the 

letter is an attachment encaptioned: ﬁFED UP?  If you 
are dissatisfied with union representation the attached list 
of questions and answers will help you understand your 
legal opportunities to do something about it!ﬂ  In addi-
tion to providing accurate information about how to de-
certify the Union, the attachme
nt sets forth the purported 
disadvantages of union representation and the relative 
advantages of decertificatio
n over merely quitting or 
deauthorizing the Union.  It also contains a sample peti-
tion with suggested language for decertifying the Union
. 
                                                          
In concluding that the Employer™s distribution of these 
materials did not violate Section 8(a)(1), the judge relied 
on the absence of a specific request in the letter that em-
ployees start a decertification petition.  He also relied on his assessment that it was unlikely that the letter would 
cause employees to feel in pe
ril if they did not circulate 
or sign a petition.  Contrary to the judge, we find that the 
letter and attachment, when c
onsidered in the context of 
the Employer™s other unfair labor practices, unlawfully 
undermines the Union and infl
uences employees to reject 
the Union as their bargaining representative. 
It is not determinative that the Employer did not ex-
pressly advise employees to get rid of the Union.  Ex-

press appeals by management to decertify or manage-
ment involvement in circulating a petition are not essen-
tial to a finding that an employer effectively solicited 

decertification and thereby viol
ated Section 8(a)(1) of the 
Act.6  It suffices that an em
ployer™s communications to 
employees regarding a decertification petition, when 
                                                           
6 See generally 
Condon Transport, Inc
., 211 NLRB 297, 302 (1974) 
(Board adopted the administrative law judge™s finding that ﬁit is imma-
terial that the Respondent did not e
xpressly advise [employees] to get 
rid of the Union, for such a desire was implicitﬂ in the assistance it 
provided); and 
Fabric Warehouse
, 294 NLRB 189 (1989), enfd. mem. 
902 F.2d 28 (4th Cir. 1990) (Board found that an employer™s statements 
to employees that they would receive 
better benefits if they got rid of 
the union constituted unlawful solicitation to circulate a decertification 
petition, because such statements ﬁwould normally tend to encourageﬂ 
such action). viewed in the context of the relevant circumstances, rea-
sonably communicate that employees will fare better 
with respect to employment opportunities and security if 
they act in accordance with th
e employer™s desire to get 
rid of the union.
7 The Employer™s July 18 letter sought to disparage the 
Union and to drive a wedge between the Union and unit 
employees.  Additionally, the letter, by wishing employ-
ees ﬁGood Luckﬂ and advising that they can engage in 
activities to decertify the Union on company premises 
during nonworking time and in nonproduction areas 

(while the Employer was unlawfully restricting pro-
union activity on company premises), and by its refer-
ence to an attached samp
le decertification petition,8 con-veyed to employees an appeal for them to engage in de-
certification activities.
9 Furthermore, the Employer distributed its July 18 letter 
contemporaneously with its commission of other unfair 

labor practices aimed at undermining support for the Un-
ion.  Thus, in order to discourage support for the Union, 
the Employer, since May 1994, discriminatorily failed to 
recall an employee on layoff and, on July 20, 1994, gave 
discriminatory written warnings to two employees.  The 
Employer also discriminatorily excluded employees on 
the Union™s bargaining co
mmittee from an August 16, 
1994 employee meeting with Blankenship, while paying 
other employees overtime to attend, and threatened to 

arrest excluded employees if they failed to leave the vi-
cinity of the meeting.  Finally, since February 25, 1994, 
and continuing as of the hearing in this matter, the Em-
ployer maintained and enforced
 a rule restricting the dis-
tribution and posting of union literature and the conduct 

of union business on its premises in violation of Section 
8(a)(1).  By maintaining and enforcing such a rule at the 
same time that it was encour
aging employees™ efforts to 
decertify the Union on comp
any premises through its 
July 18 letter, the Employer created a situation in which 
antiunion activity was clearly favored over activity in 
support of the Union. 
Thus, this is not a case in which an employer merely 
set forth objective information detailing the manner in 
which employees can decertify the union in response to 
employee questions.
10  Rather, the Employer™s July 18 
letter and attachment, considered in the context of its 
 7 Condon Transport, Inc
., supra; 
Fabric Warehouse
, supra. 
8 There is no evidence that any employee requested a sample petition 
from the Employer. 
9 We disagree with our colleague™s assertion that certain aspects of 
the letter were lawful and other asp
ects were unlawful.  The relevant 
inquiry does not involve a determin
ation of whether aspects of the 
Respondents™ letter, viewed in isolation, are lawful.  Rather, it is 
whether the letter, considered in its
 entirety and in the context of the 
total circumstances, constitutes th
e unlawful encouragement of em-
ployees to decertify the Union. 
10 Compare 
Amer-Cal Industries
, 274 NLRB 1046, 1051 (1985), and 
cases there cited (no violation if 
employer conduct limited to noncoer-
cive truthful responses to information requests). 
 WIRE PRODUCTS MFG. CORP. 627contemporaneous unfair labor practices, conveyed to 
employees the message that they would fare better if they 
refrained from engaging in prounion activity and sup-
ported the Employer™s implicit intention to get rid of the 
Union.
11  Accordingly, we find in these circumstances 
that the Employer™s July 18 letter constitutes unlawful 
coercion and encouragement to
 employees to decertify 
the Union in violation of Section 8(a)(1). 
2. The judge found that th
e Respondents violated Sec-
tion 8(a)(5) and (1) by withdrawing recognition from the 
Union on February 24, 1995, 
because they failed to show 
either that the Union in fact
 no longer had the support of 
a majority of the unit employees 
on that date, or that they 
possessed a good-faith doubt based on objective consid-
erations as to the Union™s continued majority status.  The 

General Counsel has excepted to the judge™s failure to 
find, in addition, that the petition on which the Respon-
dents relied was tainted by unremedied unfair labor prac-
tices.  We find merit in the General Counsel™s exception. 
It is well established that an employer cannot rely on 
any expression of disaffection by its employees which is 

attributable to its own unfair 
labor practices directed at undermining support for the Union.
12  In this case we 
have found that while the petition was being circulated, 
the Employer failed to recall one employee and disci-
plined two others in order to discourage support for the 
Union.  It also discriminatorily excluded employees on 
the Union™s bargaining co
mmittee from an August 16, 
1994 meeting with employees, which resulted in a denial 

of overtime pay to at least two of the excluded employ-
ees, and it threatened to arrest the excluded employees if 
they failed to leave the vicinity of the meeting.  Finally, 
it unlawfully maintained and enforced a rule restricting 
the distribution and posting of union literature and the 
conduct of union business on company premises, and, at 
the same time, was unlawfully encouraging employees to 
engage in activities to d
ecertify the Union on company 
premises through its July 18 letter.  In view of the nature 
of these violations, and their foreseeable tendency to 
weaken employee support for th
e Union, we find that it 
is reasonable to infer that they contributed to the em-
                                                          
                                                           
11 For these reasons, we disagree w
ith our colleague that certain statements in the Respondents™ le
tter expressing antiunion views and 
imparting information on how employ
ees could rid themselves of the 
Union amounted to ﬁno more than an expression of free speech, pro-
tected by Section 8(c).ﬂ 
12 Medo Photo Supply Corp. v. NLRB
, 321 U.S. 678, 687 (1944); 
Fabric Warehouse
, supra 294 NLRB at 192; 
Hearst Corp., 281 NLRB 
764 (1986), affd. mem. 837 F.2d 1088 (5th Cir. 1988). 
In determining whether a causal relationship exists between unfair 
labor practices and a union™s loss of support, the Board considers sev-
eral evidentiary factors: (1) the lengt
h of time between the unfair labor 
practices and the withdrawal of recognition; (2) the nature of the viola-
tion, including the possibility of a de
trimental or lasting effect on em-
ployees; (3) the tendency of the violation to cause employee disaffec-
tion; and (4) the effect of the un
lawful conduct on employees™ morale, 
organizational activities, and membership in the union.  
Master Slack Corp., 271 NLRB 78, 84 (1984). 
ployee disaffection expressed in the petition.
13  Accord-
ingly, we find that the petition is tainted by the Em-
ployer™s unfair labor practices, and consequently, the 
Respondents cannot rely on it to assert a good-faith 
doubt of the Union™s majority status.  This finding pro-
vides independent support for the judge™s conclusion that 
the Respondents violated Section 8(a)(5) and (1) by 

withdrawing recognition from the Union on February 24, 
1995.
14 3. On March 14, 1995, the Employer posted a notice 
stating that it would file an application with the Internal 

Revenue Service seeking qualification to convert its ex-
isting profit sharing plan to an ESOP.  On March 21, 
Company Co-owner Roger Dupke reiterated to employ-
ees that the Employer intended
 to convert the profit shar-
ing plan to an ESOP.  Prior to the posting and the an-
nouncement, the Employer did not provide the Union 
with notice or an opportunity to bargain over the change.  
The judge found no 
violation, however, because there 
was no evidence that the Em
ployer actually implemented 
an ESOP.  Even if the Empl
oyer never carried through 
with its stated intention, however, we find that the Em-
ployer™s announcement violat
ed Section 8(a)(5) and (1) 
because it conveyed to empl
oyees the message that it no 
longer intended to deal with
 the Union as their exclusive 
representative regarding terms and conditions of em-

ployment.  
ABC Automotive Products Corp
., 307 NLRB 
248, 250 (1992), and cases there cited. 
4. The judge found that the Respondents, through 
Blankenship, interrogated employees about whether they 

had given statements to an agent of the Board in viola-
tion of Section 8(a)(1).  We 
agree.  Such questioning is 
 13 In assessing the tendency of unlawful action to cause employee 
disaffection, the Board applies an obj
ective, rather than a subjective, 
test.  For this reason, actual knowledge by the employees of the unfair 
labor practices need not be shown.  
Fabric Warehouse
, supra at 192
; Hearst Corp., supra at 765; 
Samaritan Medical Center
, 319 NLRB 392, 
396 (1995).  We note, nevertheless, that the record shows that employ-

ees were well aware of the Employer™s discriminatory exclusion of 
bargaining committee members from the August 16 meeting and the 
threat of arrest.  Further, the unlawful rule restricting union activity was 
posted throughout the plant and remained posted as of the hearing.  
Finally, it is unlikely that employee
s failed to notice the Employer™s 
refusal to recall William Edwards in li
ght of his prominent role at three 
Employer-sponsored meetings during the union organizing campaign, 

and Blankenship™s statement to employ
ees at one of the meetings while 
pointing to Edwards, ﬁI want you to
 remember this face and this name 
when you decide whether you want these people working for you and 

whether you want the Machinists Union in your plant.ﬂ 
Member Hurtgen finds it unnecessary to pass on the conclusion that 
a decertification petition can be tain
ted even if the employees are un-
aware of any antecedent unfair labor pr
actices.  In this regard, he notes 
that the evidence in this case shows th
at the employees did in fact have 
such knowledge of most of the unfair labor practices. 
14 In light of the Supreme Court™s recent decision in 
Allentown Mack
 Sales & Service v. NLRB
, 522 U.S. 359 (1998), we do not pass on the 
judge™s analysis concerning the numerical sufficiency of the signatures 
on the decertification petition and we re
ly solely on the petition taint in finding that the Respondents failed to establish a good-faith reasonable 
doubt of the Union™s majority status prior to withdrawing union recog-
nition. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 628inherently coercive.  Near
ly three decades ago, in 
John-nie™s Poultry Co., 146 NLRB 770, 775Œ776 (1964), the 
Board stated:  [T]he Board has generally found coercive, and outside 
the ambit of privilege, interrogation concerning state-
ments or affidavits given to a Board agent.  For such 

questions have a pronounced inhibitory effect upon the 
exercise by employees of their Section 7 rights, which 
includes protection in seeking vindication of those 
rights free from interference, restraint, and coercion by 
their employer.  Moreover, interrogation concerning 
employee activities directed toward enforcement of 
Section 7 rights also interferes with the Board™s proc-
esses in carrying out the st
atutory mandate to protect 
such rights.  [Citations omitted.] 
 The Board further explained in 
Waggoner Corp.
, 162 NLRB 1161, 1163 (1967), that interrogation regarding an 
employee™s statement to an agent of the Board ﬁcan only 
exert an inhibiting effect upon the employee™s willingness to 
give a statement at all . . . thereby frustrating the policies of 
the Act and the vindication of the statutory rights protected 
thereby.ﬂ  Although the Board in these cases was primarily 

concerned with interrogation regarding the content of state-
ments or affidavits given to Board agents or requests for 
copies, the rationale applies with equal force to questions 
pertaining to whether an employee has given an affidavit or 
statement.  
Astro Printing
, 300 NLRB 1028, 1029 fn. 6 
(1990). 
The Respondents contend that the Board, in 
Montgom-ery Ward & Co.
, 146 NLRB 76, 80 (1964), held that 
questions pertaining to whether an employee has given 

an affidavit or statement to
 the Board do not exceed the 
permissible scope of inquiry because they are clearly 
relevant and necessary to a respondent™s pretrial prepara-
tion.  We note, however, that to the extent 
Montgomery Ward
 holds that such questions are privileged, that 
precedent was implicitly overruled in 
Astro Printing
, supra.15 5. The General Counsel has excepted to the judge™s 
failure to include a broad cease-and-desist provision 
against Blankenship in his recommended Order.  The 
General Counsel contends that such an order is warranted 
given the seriousness of the violations and Blankenship™s 
demonstrated proclivity to violate the Act.  We find merit 
in the General Counsel™s contention.  Accordingly, we 
shall substitute the broad injunctive language requiring 
Blankenship to cease and desi
st from violating the Act, 
                                                          
                                                           
15 We note that under the safeguards attending an unfair labor prac-
tice hearing, counsel for the respondent is entitled to, on request, the 
statements of General Counsel witnesses for use in their cross-
examination.  
Johnnie™s Poultry
, supra.  See also Sec. 102.118(b)(1) 
and (2) of the Board™s Rules and Regulations. 
ﬁin any other manner,ﬂ for the provision recommended 
by the judge. 
 Hickmott Foods
, 242 NLRB 1357 (1979).
16 AMENDED 
CONCLUSIONS OF 
LAW 1. Add the following Conclusion of Law 6(f). 
ﬁ(f) Distributing to employees letters and materials 
which encourage and solicit them to decertify the Un-

ion.ﬂ 
2. Add the following Conclusion of Law 8(c). 
ﬁ(c) Announcing to employees
 an intent to change 
from a profit-sharing plan to an ESOP without giving the 
union notice and an opportunity to bargain.ﬂ 
ORDER The National Labor Relations Board orders that 
A. Respondent Wire Products Manufacturing Corpora-
tion, Merrill, Wisconsin, its officers, agents, successors, 

and assigns, shall 
1. Cease and desist from 
(a) Promulgating, maintaining, and enforcing overly 
broad rules restricting the posting and distribution of 
union literature and the conduct of union business on the 
Employer™s premises. 
(b) Distributing to employees letters and materials 
which encourage and solicit th
em to decertify the Union. 
(c) Informing employees that a wage increase will be 
delayed because the Union has filed charges against it. 
(d) Falsely informing employees that the Union no 
longer represents a majority
 of unit employees and will 
no longer be their collective-
bargaining representative.  
(e) Coercively interrogating employees concerning 
their own and others™ protected activities and/or about 

whether they have given statements to agents of the 
Board. 
(f) Discriminatorily prohibiting employees on the Un-
ion™s collective-bargaining committee from attending 
employee meetings and threatening to have them arrested 

if they do not leave the vi
cinity of such meetings. 
(g) Discriminatorily failing to recall employees from 
layoff in order to discourage support for the Union. 
(h) Discriminatorily issuing written disciplinary warn-
ings to employees in order to discourage support for the 

Union. 
(i) Withdrawing recognition from the Union as the col-
lective-bargaining representative of employees in the 

appropriate unit and refusing
 to meet and bargain in 
good-faith with the Union. 
(j) Announcing an intent to change unit employees™ 
wages and other terms and conditions of employment 
 16 We refrained from issuing a broad order in 
Blankenship & Associ-
ates, Inc
. and 
Rayford T. Blankenship
, 306 NLRB 994 (1992), enfd. 
999 F.2d 248 (7th Cir. 1993), in part because that case involved only 
8(a)(1) violations.  We believe that
 the findings in the present case, 
especially when viewed in conjunction with a similar pattern of unlaw-
ful conduct in earlier cases, clearly demonstrate that Blankenship has a 

proclivity to violate the Act.  This
 evidence of proclivity warrants the 
issuance of a broad remedial order. 
 WIRE PRODUCTS MFG. CORP. 629without giving the Union notice and an opportunity to 
bargain. 
(k) Unilaterally changing unit employees™ wages and 
other terms and conditions of employment without giv-
ing the Union notice and an opportunity to bargain. 
(l) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of their rights guaranteed them by Section 7 of the Act.  
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
William Edwards full reinstatement to his former job or, 
if that position no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any 
other rights or privileges previously enjoyed, and make 
him whole for any loss of earnings and other benefits 
resulting from the discriminatory failure to recall him 
since May 1994, in the manner set forth in the remedy 
section of this decision. 
(b) Make whole employees on the Union™s collective-
bargaining committee for any loss of earnings or other 
benefits resulting from their discriminatory exclusion 
from the August 16, 1994 employee meeting, with inter-
est as prescribed in New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
(c) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel 
records and reports, and 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful disciplinary 
warnings issued to Carol Albright and Lola Wendt and, 
within 3 days thereafter, notif
y them in writing that this 
has been done and that the warnings will not be used 
against them in any way. 
(e) On request of the Union, cancel the unilateral 
changes in wages and other terms and conditions of em-

ployment of unit employees.
17 (f) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit concerning terms and conditions of employ-
ment and, if an understanding is reached, embody the 
understanding in a signed agreement: 
 All full-time and regular part-time employees em-

ployed by the Employer at its Mathewis and Genesee 
Street operations in Merrill, Wisconsin; but excluding 
office clerical employees, guards and supervisors, as 
defined in the Act. 
                                                           
                                                           
17 Nothing in this Order shall be construed as requiring the Employer 
to cancel any wage increase without a request from the Union.  See 
Elias Mallouk Realty Corp., 265 NLRB 1225 fn. 3 (1982); 
Taft Broad-
casting Co., 262 NLRB 185 fn. 6 (1982). 
(g) Within 14 days after service by the Region, post at 
its facilities in Merrill, Wisconsin, copies of the attached 
notice marked ﬁAppendix A.ﬂ
18  Copies of the notice, on 
forms provided by the Regional Director for Region 30, 
after being signed by the Em
ployer™s authorized repre-
sentatives, shall be posted by the Employer and main-

tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Employer to ensure that the notices are not altered, de-
faced, or covered by any other 
material.  In the event that 
during the pendency of thes
e proceedings, the Employer 
has gone out of business or closed the facility involved in 
these proceedings, the Empl
oyer shall duplicate and mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by it at 
any time since February 25, 1994. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Employer has taken to com-
ply. 
B. Respondents R. T. Blankenship & Associates and 
Rayford T. Blankenship, Greenwood, Indiana, their offi-
cers, agents, successors, and assigns, when acting as an 
agent for any employer subject
 to the jurisdiction of the 
Board, shall 1. Cease and desist from  
(a) Informing employees that a wage increase will be 
delayed because the Union has filed charges against them 
and/or the employer.  
(b) Falsely informing employees that the Union no 
longer represents a majority
 of unit employees and will 
no longer be their collective-
bargaining representative. 
(c) Coercively interrogating employees about their 
own or others™ protected activities and/or about whether 
they have given statements to Board agents. 
(d) Unlawfully withdrawing recognition from or un-
lawfully refusing to meet and bargain in good-faith with 

any union which is the collec
tive-bargaining representa-
tive of employees in an appropriate unit.  
(e) In any other manner interfering with, restraining, or 
coercing employees in the exer
cise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.  
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit concerning terms and conditions of employ-
ment and, if an understanding is reached, embody the 
understanding in a signed agreement: 
 18 If this Order is enforced by a 
Judgment of the United States Court 
of Appeals, the words in the notice reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted pursuant to a 
Judgment of the United States Court of Appeals enforcing an Order of 
the National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630 All full-time and regular part-time employees em-
ployed by the Employer at its Mathewis and Genesee 
Street operations in Merrill, Wisconsin; but excluding 

office clerical employees, guards, and supervisors as 
defined in the Act. 
 (b) Within 14 days after service by the Region, post at 
Blankenship™s offices in Greenwood, Indiana, and at the 
Employer™s Mathewis and Genesee Street operations in 

Merrill, Wisconsin, copies of ﬁAppendix B.ﬂ
19  Copies of 
the notice, on forms provided by the Regional Director 

for Region 30, after being signed by Blankenship™s au-
thorized representatives, shall be posted by Blankenship 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by Blankenship to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the event 
that during the pendency of 
these proceedings, the Em-
ployer has gone out of business or closed the facility in-
volved in these proceedings, 
Blankenship shall duplicate 
and mail, at its own expense, 
a copy of the notice to all 
current employees and former
 employees employed by 
the Employer at any time since February 25, 1994. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that Blankenship has taken to comply. 
IT IS FURTHER ORDERED 
that the consolidated com-
plaint is dismissed insofar as it alleges violations of the 

Act not specifically found herein. 
 MEMBER 
HURTGEN, concurring and dissenting in part. 
I do not agree with the majority that the Employer™s 
July 18, 1994 letter to its employees was unlawful in its 

entirety.  I agree that the letter was unlawful in one par-
ticular. 
After learning that an empl
oyee had started circulating 
a petition for decertification in June 1994, the Em-
ployer™s general manager, Dennis Glenn, sent a letter to 
employees dated July 18, 1994.  In that letter, he in-
formed the employees that 
a decertification petition was 
circulating, advised employees that they could sign the 
petition on nonworktime in nonwork areas, and wished 
them ﬁGood Luck.ﬂ  An attachment captioned ﬁFED UPﬂ 
informed the employees of their legal rights, and pro-
vided information about how 
to decertify the Union if they wished.  It also contained a sample decertification 

petition. 
The Employer did not instigate the circulation of the 
petition.  That had been done almost a month earlier by 
an employee who was dissatisfied with the Union™s rep-
resentation.  The Employer also did not promise, or even 
imply, that it would furnish greater benefits if the em-
                                                          
                                                           
19 See fn. 18, above. 
ployees got rid of the Union.  Further, as found by the 
judge, there was nothing in the letter which would tend 
to cause employees to feel that
 they would be in peril if 
they did not circulate or sign the petition. 
The Board and the courts ha
ve found that statements 
by employers, without promises or threats, which only 
express a preference that their employees be represented 

or not represented by a union, are expressions of free 
speech, protected by Section 8(c) of the Act.
1  These 
principles apply equally to 
decertification campaigns, at 
least where, as here, the campaign is not initiated by the 
employer.  In the instant case,
 the Employer informed the 
employees of the existence of the petition, expressed its 
antiunion views, and imparted information on how the 
employees could rid themselves of the Union.  In my 

view, this amounted to no more than an expression of 
free speech, protected by Section 8(c).  I would thus find 
that these expressions did not 
cause the letter to be un-
lawful.
2 However, there was one aspect of the letter which was 
unlawful.  The Employer in
formed the employees that 

they could circulate the decertification petition on non-
worktime in nonwork areas.  At this same time, the Em-
ployer was maintaining and enforcing a rule (found un-

lawful in this case) which prohibited, among other 
things, distribution of ﬁunion literature,ﬂ and ﬁconducting 
union business during working hours and/or on Company 
premises.ﬂ  I would find this portion of the July 18 letter 
to be unlawful.
3 Also, I agree with my colleagues in finding that there 
is a causal nexus between several of the Employer™s un-

fair labor practices and the employees™ disaffection from 
the Union.  Thus, the decertification petition was tainted 
and could not be used to support a good-faith doubt of 
majority status.  During the 
period when the decertifica-
tion petition was circulating,
4 the Employer engaged in 
several unfair labor practices as found here by the Board.  
General Manager Glenn™s July 18, 1994 letter to the em-

ployees discriminatorily authorized circulation of the 
petition.  Further, the Employer continued to maintain an 
 1 Weather Shield Mfg., Inc. v. NLRB
, 890 F.2d 52 (7th Cir. 1989); 
Williams Enterprises
, 301 NLRB 167, 173 (1991); 
Indiana Cabinet 
Co., 275 NLRB 1209, 1210 (1985); 
Thomas Industries
, 255 NLRB 646 
(1981), modified 687 F.2d 863 (6th Cir. 1982). 
2 The cases cited by the majority in finding these expressions unlaw-
ful are not applicable.  In 
Condon Transport, Inc
., 211 NLRB 297 
(1974), the Board found that the id
ea of decertification was conceived by the employer who not only sugges
ted it initially to the employees, 
but also actively participated in every phase of the decertification peti-
tion process.  In 
Fabric Warehouse
, 294 NLRB 189 (1989), enfd. mem. 
902 F.2d 28 (4th Cir. 1990), the Board found that members of man-
agement had made express promises to employees that they would 
receive increased benefits if they decertified the union. 
3 I do not agree with my colleagues™ position that one unlawful por-
tion of a letter necessarily taints th
e entire letter, including 8(c) expres-
sions of opinion contained therein. 
4 It started circulating in June 
1994.  The Respondents withdrew rec-
ognition in February 1995. 
 WIRE PRODUCTS MFG. CORP. 631unlawful rule against distribution of union literature or 
conducting union business on company premises.  It un-
lawfully disciplined an employee union bargaining 
committee member and another employee on July 20; 
and it excluded union bargaining committee members 
from an employer meeting an
d threatened them with ar-
rest while paying other employees overtime for attending 
the meeting on August 15.  The timing of these viola-
tions, and the nature of the violationsŠdirectly inhibiting 
union activity, including bargainingŠwould tend to 
cause employee disaffection from the Union.  I therefore 
find that these activities ta
inted the decertification peti-tion, which circulated during this period.  However, I 

would not find this to be the case with the discriminatory 
refusal to recall Edwards from layoff.  Edwards™ verbal 
confrontations with the Employer™s agent, Blankenship, 
at employee meetings occurred prior to the August 1993 
election.  Edwards was laid off in November 1993 (not 
alleged as unlawful), and his failed attempt at being re-
called was in early spring 1994 (found unlawful).  There 
is nothing in the judge™s decision to show that any other 
employees were aware of his attempt at recall, or that it 
had anything to do with the circulation of the decertifica-
tion petition.  In these circumstances, and in view of the 
lack of evidence that the Em
ployer™s treatment of him 
was known among employees, and could have caused 

disaffection from the Union, I would not find a causal 
nexus between this unfair labor practice and the petition.
5 APPENDIX A 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT promulgate, maintain, or enforce overly 
broad rules restricting the posting and distribution of 
union literature and the conduct of union business. 
WE WILL NOT distribute to employees letters and mate-
rials which encourage and so
licit them to 
decertify the 
Union. 
WE WILL NOT inform employees that a wage increase 
will be delayed because the Union has filed charges 

against us. WE WILL NOT falsely inform employees that the Union 
no longer represents a majority of unit employees and 

will no longer be their collective-bargaining representa-
tive. 
WE WILL NOT tell employees that we are changing from 
a profit sharing plan to an ESOP without giving the Un-

ion notice and an opportunity to bargain. 
                                                          
 5 See Matthews Readymix, Inc
., 324 NLRB 1005 (1997). 
WE WILL NOT coercively interrogate employees con-
cerning their own and others™ protected activities and/or 
about whether they have give
n statements to agents of 
the Board. 
WE WILL NOT discriminatorily prohibit employees on 
the Union™s collective-bargaining committee from at-
tending employee meetings or 
threaten to have them ar-
rested if they do not leave th
e vicinity of such meetings. 
WE WILL NOT discriminatorily fail to recall employees 
from layoff in order to discourage support for the Union. 
WE WILL NOT discriminatorily issue written discipli-
nary warnings to employees in order to discourage sup-

port for the Union. 
WE WILL NOT withdraw recognition from the Union as 
the collective-bargaining repr
esentative of employees in 
the appropriate unit and refuse to meet and bargain in 
good-faith with the Union. 
WE WILL NOT tell unit employees that we are changing 
their wages and other terms and conditions of employ-
ment without giving the union notice and an opportunity 
to bargain. 
WE WILL NOT unilaterally change unit employees™ 
wages and other terms and conditions of employment 

without giving the union notice and an opportunity to 

bargain. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce employees in the exercise of 
their rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer William Edwards immediate and full rein-

statement to his former job or, if that position no longer 
exists, to a substantially equivalent position, without 
prejudice to his seniority or any other rights or privileges 
previously enjoyed, and make him whole for any loss of 
earnings and other benefits resulting from the discrimina-

tory failure to recall him since May 1994, with interest. 
WE WILL make whole employees on the Union™s col-
lective-bargaining committee 
for any loss of earnings or 
other benefits resulting from their discriminatory exclu-
sion from the August 16, 1994 employee meeting, with 
interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the dis-
criminatory disciplinary warnings issued to Carol Al-

bright and Lola Wendt and 
WE WILL 
 within 3 days there-
after notify them in writing that this has been done and 

that the warnings will not be used against them in any 

way. 
WE WILL, on request of the Union, cancel the unilateral 
changes in wages and other terms and conditions of em-
ployment of unit employees. 
WE WILL recognize and, on request, bargain with the 
Union as the exclusive representative of the employees in 
the appropriate unit concerning terms and conditions of 
employment and, if an understanding is reached, embody 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 632the understanding in a signed agreement.  The appropri-
ate unit is: 
 All full-time and regular part-time employees em-

ployed by the Employer at its Mathewis and Genesee 
Street operation in Merrill, Wisconsin; but excluding 
office clerical employees, guards and supervisors as de-
fined in the Act. 
WIRE PRODUCTS 
MANUFACTURING 
CORP. APPENDIX B 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT inform employees that a wage increase 
will be delayed because the Union has filed charges 
against us and/or the Employer. 
WE WILL NOT falsely inform employees that the Union 
no longer represents a majority of unit employees and 

will no longer be their collective-bargaining representa-

tive. 
WE WILL NOT coercively interrogate employees con-
cerning their own and others™ protected activities and/or 
about whether they have give
n statements to agents of 
the Board. 
WE WILL NOT unlawfully withdraw recognition from or 
unlawfully refuse to meet and bargain in good faith with 
any union which is the collec
tive-bargaining representa-
tive of employees in an appropriate unit.  
WE WILL NOT in any other manner restrain or coerce 
employees in the exercise of
 the rights guaranteed them 
by Section 7 of the Act. 
WE WILL recognize and, on request, bargain with the 
Union as the exclusive representative of the employees in 
the appropriate unit concerning terms and conditions of 
employment and, if an understanding is reached, embody 
the understanding in a signed agreement.  The appropri-
ate unit is: 
 All full-time and regular part-time employees em-

ployed by the Employer at its Mathewis and Genesee 
Street operation in Merrill, Wisconsin; but excluding 
office clerical employees, guards and supervisors as de-
fined in the Act. 
R. T. BLANKENSHIP 
& ASSOCIATES AND 
RAYMOND T. BLANKENSHIP  Joyce Ann Seiser, Esq.
, for the General Counsel. 
Scott Summers, Esq.
, of Lexington, Kentucky, and  
   
Stephen LePage, 
Consultant, of Greenw
ood, Indiana, for the 
   Respondents. 
Rayford Blankenship, 
Consultant, of Greenwood, Indiana, for 
   the Employer. 
Daniel L. Vande Kolk
, of Sun Prairie, Wisconsin, for the 
   Charging Party. 
DECISION STATEMENT OF THE 
CASE RICHARD A. S
CULLY, Administrative Law Judge.  On 
charges1 filed by District No. 200, 
International Association of 
Machinists and Aerospace Workers, AFLŒCIO (the Union) the 
Acting Regional Director for Region 30, National Labor Rela-
tions Board (the Board), issu
ed  consolidated complaints
2 alleg-
ing that Wire Products Manufacturing Corp. (the Employer) 
and R. T. Blankenship and Associates (Blankenship) had com-
mited certain violations of Section 8(a)(1), (3), and (5) of the 
National Labor Relations Act (the Act).  The Respondents
3 have filed answers denying that they have committed any viola-
tion of the Act. 
A hearing was held in Merrill, Wisconsin, on July 17 
through 21, 1995, at which all 
parties were given a full oppor-
tunity to participate, to examine and cross-examine witnesses, 
and to present other evidence and argument.  Briefs submitted 
on behalf of the General Coun
sel and the Respondents have 
been given due consideration.
4  On the entire record and from 
my observation of the demeanor of the witnesses, I make the 
following FINDINGS OF FACT
 I. THE BUSINESS OF THE RESPONDENTS
 At all times material, the Employer was a corporation with 
an office and place of business 
in Merrill, Wisconsin, engaged 
in the manufacture and nonretail sale of wire forms and metal 
strippings.  During the calendar year 1994, in the conduct of its 
business operations, the Employ
er purchased and received 
goods and materials at its Merrill facility valued in excess of 

$50,000 directly from points located outside the State of Wis-
consin. At all times material, Blankens
hip has maintained an office 
and place of business in Greenw
ood, Indiana, where it has en-
gaged in business as labor consultants.  During the calendar 
year 1994, Blankenship, in the conduct of its business opera-
tions performed services valued in excess of $50,000 for enti-
ties located outside the State of Indiana.  The evidence also 
                                                          
 1 The charge in Case 30ŒCAŒ12645 was filed on August 25, 1994; 
that in Case 30ŒCAŒ12714 on Nove
mber 14, 1994; a charge and 
amended charge in Case 30ŒCAŒ12840 on March 22 and April 14, 
1995, respectively; that in Case 30ŒCAŒ12860 on April 14, 1995; and 
that in Case 30ŒCAŒ12946 on June 26, 1995. 
2 The original complaint was issued on February 28, 1995.  An 
amended complaint was issued on Ap
ril 18 and additional complaints 
were issued on April 19, May 17, and July 12, 1995. 
3 Throughout this decision the term ﬁRespondentsﬂ refers to both the 
Employer and Blankenship. 
4 Following the conclusion of the hearing, the Respondents filed a 
motion and supporting memorandum seeking to strike portions of the 
General Counsel™s brief.  I find this was a attempt to sumbit a reply 
brief which the Board™s rules do not allow.  Accordingly, I have disre-
garded these documents and the General Counsel™s response to them. 
Blankenship has also moved to amend the portion of the hearing tran-
script relating to the appearance of Stephen LePage to reflect his posi-
tion as that of ﬁConsultant.ﬂ  Although the General Counsel filed an 
opposition to this motion, I find there is no basis to deny it and that the 

motion should be granted. 
 WIRE PRODUCTS MFG. CORP. 633establishes that, at all times material, Blankenship acted as a 
labor consultant to and was an agent of the Employer and was 
directly involved in the formula
tion and execution of its labor relations policies.  Consequently, it is subject to the Board™s 
jurisdiction.  
Blankenship & Associates
, 306 NLRB 994 fn. 2 
(1992). The Respondents admit, and I find, that at all times material 
each was an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act. 
II. THE LABOR ORGANIZATION INVOLVED
 The Respondents admit, and I find, that at all times material 
the Union was a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A. Background Facts Following an election conducted by the Board on August 12, 
1993, the Union was certified on September 20, 1993, as the 

collective-bargaining representative of the the Employer™s em-
ployees in a unit consisting of 
 All full-time and regular part-time employees employed by 
the Employer at its Mathewis and Genesee Street operations 
in Merrill, Wisconsin; but excluding office clerical employ-
ees, guards and supervisors as defined in the Act. 
 Since October 1993, all producti
on operations have been car-
ried on at the Mathewis Street facility and the Genesee Street 
facility has been used for offices and storage.  The parties 
commenced contract negotiations in late November or early 
December 1993 and held their last negotiating session on Feb-
ruary 3, 1995.  No agreement has been reached. 
B. The 8(a)(1) Allegations 
1. The Employer™s ﬁNo-Solicita
tion/No-Distributionﬂ rule The complaint alleges that in November 1993, the Employer 
promulgated and since February 25, 1994, has unlawfully en-
forced a rule which restricts the distribution of union literature 
and the conduct of union business on its premises.  Dennis 
Glenn, who was the Employer™s general manager from October 
1992 to January 1995 and has been 
its office ma
nager since, testified that on November 9,
 1993, he posted a notice on all 
company bulletin boards at the Mathewis Street facility where 
the Employer™s notices to employees are normally posted, 
which states: 
 Until such time as the Company has an agreement with the 

IAM governing such activities, no employee may engage in 
the following activities: 
(1) Distribution of union literature in working areas 
during working time. 
(2) Posting of union literature on Company premises. 
(3) Conducting union business during working hours 
and/or on Company premises. 
In accordance with the Company rules and Regula-
tions, each employee must leave the premises at the end of 
his or her work shift. 
 Glenn testified that the notice was still posted as of the date of 
the hearing, but that it is not in effect.  However, he has never 
notified the employees that it is not in effect.  
The Employer contends that this complaint allegation is 
barred by Section 10(b) and that the rule existed ﬁin theory 

onlyﬂ because it was never enfor
ced.  It presented several em-
ployees and supervisors who testifed that they understood that 
the Company has long had a policy that prohibited solicitations 
during working time but that solicitations such as candy sales, 
pools, and the like, are permitt
ed and have been carried on regularly on company premises during break and lunch periods 
as well as before and after work.  There was also evidence that 
both pro and antiunion literature have been distributed in the 
plant since the rule was posted.  There was no evidence that any 
employee has ever been disciplined for violating the rule. 
Analysis and Conclusions 
There is no dispute but that the rule in question was posted 
more than 6 months prior to the Union™s first charge in this 

matter which was filed on August 25, 1994.  However, it is not 
the promulgation of the rule that 
is being challenged here but its 
maintainance and enforcement.  If it was maintained and en-
forced during the 6-month period prior to the filing of the 
charge, a finding of a violation is not time-barred.  
Alamo Ce-ment Co., 277 NLRB 1031, 1037 (1985); 
American Cast Iron 
Pipe Co., 234 NLRB 1126, 1127 fn. 1 (1978).  There is uncon-
tradicted evidence that the rule remains posted and that the 

employees have never been informed that it has been repealed 
or will not be enforced.  I do not credit Glenn™s testimony that 
the rule has not been enforced because, in an affidavit he swore 
to on March 29, 1995, he stated that the Company has enforced 
this rule regarding solicitation ﬁat all times.ﬂ  His attempt to 
explain why he signed the affida
vit, if it was incorrect, was 
unconvincing.  The fact that the 
employees distribu
ted literature 
and carried on various types of 
solicitations unrelated to ﬁun-
ionﬂ activity on the company™s premises during nonworking 
hours without interference does not 
establish that the rule was not maintained or enforced.  By its terms, this rule applies only 
to distributing and posting ﬁunion literatureﬂ and contains a 
blanket prohibition against conducting ﬁunion businessﬂ on the 
company™s premises.  It does not purport to restrict candy sales, 
football pools or other similar activities.  Nor does the fact that 
Union supporter Cliff Pfingston testified to distributing union 
literature during his breaks at the plant establish that the rule 
was not being enforced.  There is no evidence that he was ever 
observed doing so by Glenn or any other supervisor.  In any 
event, so long as the rule remains posted and unrepealed, its 
inhibiting effect and interference with the employees™ protected 
rights continues.  A rule which is
 directed solely against union 
activity is invalid on its face.  
Southwest Gas Corp., 283 NLRB 
543, 546 (1987); 
C.O.W. Industries
, 276 NLRB 960 (1985).  I 
find that by maintaining and enforcing this rule, which relates 
only to union activity and prohib
its the posting of union litera-
ture and conduct of union business on company premises, the 
Employer violated Sectio
n 8(a)(1) of the Act. 
2. Solicitation of signatures for decertification petition 
The complaint alleges that beginning in May 1994 the Em-
ployer permitted employees to 
distribute and solicit support for a petition to decertify the Union in work areas, during work 
hours and on company premises. Phyllis Duellman is an 18-
year, day-shift employee who regularly worked on a butt-
welding machine located in the welding department.She testi-
fied that in May 1994 she was dissa
tisfied with the lack of pro-
gress in contract negotiations and opposed to the Union con-

tinuing as the employees™ bargai
ning representative, believing a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634ﬁshop committeeﬂ would be more successful in obtaining an 
increase in wages and benefits
.  Duellman began making in-
quiries about how to go about re
moving the Union.  She tele-phoned the Board™s Regional Office a number of times, got a 
book about labor relations from th
e library and addressed cer-
tain written questions to Glenn 
which he answered.  She drafted 
a decertification petition on a ye
llow legal pad and on June 20, 
1994, began soliciting employees to sign the petition at the 
plant.  She obtained several signat
ures and left the petition with 
a night-shift employee to seek signatures on that shift.  After 
continuing to get signatures at the plant during July and August, 
she mailed to employees™ homes slips of paper on which they 
could indicate their desire to decertify the Union, some of 
which were returned to her by mail or in person at work.  Dur-
ing workdays, she had a red folder by her machine in which she 
kept the original petition sheet and additional pages to which 
she attached the signed slips of paper she received.  She dis-
tributed some of these slips at the plant and let it be known that 
there were additional slips in the folder that employees could 

take.  After work on February 20, 1995, she showed the petition 
to Glenn and asked him to help her with the decertification 
petition form she had obtained from the Board as she was un-
sure of the Union™s address and the date it had been certified.  
Glenn filled in the information called for on the NLRB petition 
form and returned it to her.  He also made a copy of the four 
pages of names she showed hi
m.  On March 6, 1995, she ob-
tained several more signatures 
on her petition because she knew 
that some new employees had been
 hired and she wanted to be sure that she had a majority.  She copied the information from 
the form that Glenn had filled out onto another petition form 
and sent it to the Board.  Duellman testifed that all of her solici-
tations for her petition at the plant were done before or after 
work, during lunch, or during break periods, some of which 
were taken at her machine.  She said that she regularly took 
unscheduled smoking breaks in the restroom and that some of 
the signed slips were given out or returned to her while she was 

on such breaks, but not by prearrangement.  She said she re-
ceived no assistance in copying or
 mailing her petitions to em-ployees and no financial or other support from the Employer in 
connection with it.  The General 
Counsel contends that there is 
evidence establishing that Duel
lman solicited signatures on her petition with the knowledge and 
assistance of the Employer. 
Analysis and Conclusions 
There is no doubt but that the Employer had knowlege of 
Duellman™s effort from the start. The first signature on the peti-
tion is that of Jayne Dupke, the wife of Supervisor Tim Dupke, 
son of Co-owner Roger Dupke.  The petition was signed on 
July 18, 1994, by Randy Hill 
and James Dupke, both of whom 
are sons of the co-owners.  At a bargaining session on June 22, 

1994, 2 days after Duellman bega
n soliciting signatures, Union 
Representative Daniel Vande Kolk
 complained to Blankenship 
that she was solicititing for the petition on worktime and de-
manded that the Employer put a stop to it.  John Sullivan, who 
was plant manager until January 1995, admitted that he had 
heard about the petition being circulated. 
While the Employer had knowledge of Duellman™s petition, I 
find the evidence fails to establish that it permitted her to solicit 
for the petition during worktime or that it unlawfully assisted 
her efforts.
5  The only direct evidence that it did so was the 
                                                          
                                                           
5 Whether or not the Employer™s 
letter to employees, dated July 
18,1994, constituted interference with
 their rights is discussed below 
testimony of former employee De
borah Taves.  Taves said that 
she had observed Duellman™s red folder being kept by her ma-
chine and her showing its contents
 to employees, then, taking it 
into the restroom with her.  Taves also testified that on August 
16, 1994, the date of an employee meeting, she observed Du-
ellman openly soliciting for the petition at her work station for 

the first 2 hours of the workday.  According to Taves, from 6 to 
8 a.m., Duellman did no work 
but talked with and passed out 
slips of paper to employees.  
They were yellow slips of paper 
about 2 inches long.  Duellman
 showed a copy to Welding 
Department Supervisor Gordon Marnholtz, who read it and 
talked and laughed about it with
 Duellman and other employ-
ees.  Marnholtz, she said, was pr
esent at Duellman™s work sta-
tion for at least an hour of the two while this was going on.  
Taves testified that Duellman gave one of the slips to employee 
Roger Leiviska who showed it to her.  It was similar to that 
which Duellman later mailed to employees.  It indicated that 
the employee no longer wanted to
 be represented by the Union 
and had a place to fill in one™s name and the date.  She said she 

saw Duellman give slips to Jayne Dupke, Randy Hill, and 
Sandy Merrimon.  At 8 a.m., Duellman ceased this activity and 

began to work. 
If Taves were to be believed, 
it could establish that the Em-
ployer unlawfully assisted Duellman™s petition by permitting 
her to solicit for it during worktime.  I found nothing about her 
demeanor while testifying that 
suggested she was not telling the 
truth.  However, I do not credit her testimony.  Taves was a 
union supporter and had served on the bargaining committee 
while employed by the Respondent.  She was one of the per-
sons excluded from an employ
ee meeting held on August 16, 
solely because of her position on that committee which is dis-

cussed below.  She admitted that she felt she had been mis-
treated by the Employer and that she was angry about it.  She 
also indicated having bad feelings toward Marnholtz whom she 
said had yelled at her every Thursday for the last month she 
was employed there.  While I do not find these factors to be 
decisive, they must be considered in determining her credibil-
ity.  When added to the other factors discussed herein, none of 
which supports her version, I have concluded her testimony 
about Duellman™s actions on the morning of August 16 cannot 
be credited. It is difficult to believe that if the Employer permit-
ted Duellman to engage in such
 flagrant and open solicitation 
for her petition, it only happened this one time and that noone 

could be found to corroborate Taves™ account. Employee Bar-
bara Plautz, called as a witne
ss by the General Counsel, testi-
fied that she was working in the welding department near Du-

ellman that morning, that she did not observe anything unusual, 
and that Duellman was working by her machine most of the 
time between 6 and 8 a.m.  Al
though Taves claimed to have 
observed Duellman doing nothing but talking and soliciting 
signatures for her petition for nearly 2 hours, she was only able 
to name four people other than Marnholtz with whom she had 
such contact.  Two of those to whom Duellman allegedly gave 
slips of paper had already signed her petition long before.
6  A 
third, Merrimon, did sign one of the slips, but not until Febru-

ary 2, 1995.  The evidence also 
indicates that Duellman was 
still using the yellow legal pad sheet at the time, as the last two 
signatures on that sheet are date
d after August 16.  The first two 
 6 Both had signed the first page, a yellow legal pad sheet, not one of 
the slips that Duellman later used a
nd pasted to subsequent pages of her 
petition.  WIRE PRODUCTS MFG. CORP. 635of the slips of paper attached to
 the second page of the petition 
are dated September 9, 1994. 
What I consider most damaging to Taves™ credibility is the 
failure of Leiviska to corroborat
e her testimony.  In his deposi-
tion taken after the hearing, Leiviska testified that he had left 
the Employer™s employ in Se
ptember 1994 and moved to Ten-
nessee.  He recalled the employee meeting that was held at the 
Super 8 Motel on the same day as the alleged incident de-
scribed by Taves.  When asked a
bout that incident he testified 
that on some morning, he could 
not say it was the same day as 
the employee meeting, Duellman had offered him a piece of 
paper and asked him to sign it.  He
 refused to sign or to take the paper which he described as a regul
ar sized sheet.  He said that 
this had not occurred during worktime, that he was aware of 
Duellman™s activities to get rid of the Union, but that he had 
never seen her engage in such
 activity during worktime.  He 
denied that he took the sheet of paper and showed it to Taves, 

whom he said he ﬁhardly ever talked to.ﬂ  When shown a copy 
of Duellman™s petition, Leiviska said he believed that was the 
paper Duellman had asked him to 
sign as he recalled that there 
were other signatures on it.  He said she had never tried to give 

him a smaller slip of paper at the plant.  I have no reason to 
doubt Leiviska™s testimony.  I 
find it likely 
that Taves was 
aware that Leiviska had left the Merrill, Wisconsin area and 

assumed that he would not be available to contradict her when 
she conjured up her story.  I do not credit any of her testimony 
about this alleged incident and fi
nd that the is no credible evi-
dence that it occurred.
7 The evidence that Duellman kept her petition in a folder by 
her machine and that she sometimes passed out or received 
slips for the petition at her machine or in the restroom is insuf-
ficient to establish that she was soliciting signatures during 
worktime and that the Employer knew about and condoned 
such activity, thereby, providing her with assistance or permis-
sion to do so.  I credit Duellman™s credible testimony to the 
contrary.
8  Similarly, the testimony that she was sometimes 
seen carrying on long conversations with or whispering to su-
pervisor Marnholtz does not establish that they were discussing 
the petition or that he had assisted her.  I also find that the assis-
tance Glenn gave Duellman in 
connection with her petition was limited to providing her with information by answering certain 
questions she had posed after independently deciding to pursue 
it.  This assistance was ministerial in nature, did not constitute 
an attempt to induce her to coll
ect signatures or file her peti-tion, and did not violate Section 8(a)(1).  
Amer-Cal Industries
, 274 NLRB 1046, 1051 (1985).  I shall recommend that this 
allegation be dismissed. 
C. The 8(a)(3) and (1) Allegations 
1. Failure to recall William Edwards 
William Edwards was hired by the Employer in March 1993 
and worked in the shipping department.  He also worked in the 

painting department 1 or 2 days a week, but doing the same 
                                                          
 7 I do not consider the fact the the Respondent did not recall Duell-
man as a witness to testify about th
is incident significant as she had 
previously denied ever doing any 
soliciting during worktime.  Failing 
to call her to deny this specific incident does nothing to rehabilitate 
Taves™ credibility. 
8 I find that the fact Duellman may have been mistaken about the ex-
act place she obtained 1 or 2 of the 
over 60 signatures on her petition is insufficient to undermine her 
otherwise credible testimony. 
type of shipping work.  He was laid off on November 19, 1993, 
and has never been recalled.  Ed
wards testified that he attended 
four mandatory meetings called by the Employer and con-

ducted by R.T. Blankenship du
ring the Union™s organizing 
campaign.  During the first meeting when the floor was opened 
for questions, Edwards attempted to ask Blankenship questions about statements he had made concerning the Union that Ed-
wards considered untrue.  After recognizing him once or twice Blankenship began ignoring Edward
s, who then began to inter-
rupt him.  At the next meeting, as a part of the presentation 
Blankenship showed some slides 
of what he described as an 
example of a union contract.  Edwards said that he was in the 
back of the room and could not read what was on the screen.  
After moving to the front of the room he challenged Blanken-ship and said that what was being shown on the screen was not 
what it was purported to be.  
Blankenship pointed at him and 

said: ﬁI want you to to remember this face and this name when 
you decide whether you want these people working for you and 
whether you want the Machinists Union in your plant.ﬂ  Ed-
wards accused Blankenship of telling lies about the contract 
and what was in the Union™s bylaws.  At the third meeting, 
Blankenship would not call on hi
m when he asked for employ-
ees™ questions.  When another sl
ide was projected on the screen 
Edwards went to the front of the room and said that what was 
on the screen was not what Blankenship claimed it was.  At that 
point, Glenn told him he was being disruptive and ordered him 
to leave the meeting.  Edwards said that he refused to leave the 
meeting, but he sat down and maintained a low profile from 
then on.  He also attended a four
th meeting held after the Union 
won the election, but he did not sp
eak out at that meeting.  Ed-
wards testified that after he was laid off, in early spring 1994, 
he called the plant and talked with Glenn.  Edwards told him 

that he was interested in returning to work and asked why he 
had not been recalled.  Glenn said that they liked his work and 
considered him a good worker but that there was nothing avail-

able for him.  Edwards said that he knew that the Employer has 

been hiring new employees since 
his layoff.  Glenn responded, 
ﬁthat™s true but I can™t discuss 
it at this time,ﬂ and the conver-
sation ended.  The complaint 
alleges that the Respondent un-lawfully failed to recall Edwards because of his support for the 
Union.  His layoff is not alleged to be unlawful.  The 
Respondents contends that Edwards was not recalled because 
the Employer™s policy was that ﬁpersons were recalled only to 
the department from which they are laid offﬂ and there has been 
no need for another full-time employee in the shipping 
department. Analysis and Conclusions 
In cases in which the employer™s
 motivation is in issue, its 
actions must be analyzed in accordance with the test outline by 
the Board in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 
F.2d 800 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), 
approved in NLRB v. Transportation Management Corp.
, 462 
U.S. 393 (1983).  Under Wright Line, the General Counsel must 
make a prima facie showing sufficient to support the inference 
that protected conduct was a mo
tivating factor in the em-
ployer™s decision.  Once that has been done, the burden shifts to 
the employer to demonstrate that
 it would have taken the same action even in the absence of protected activity on the part of it 
employees. 
I find that the General Counsel has made such a prima facie showing here.  Direct evidence of unlawful motivation is diffi-
cult to obtain and is not essential.  Circumstantial evidence and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636the inferences drawn therefrom can be relied on to establish 
motivation.  
Abbey™s Transportation Services
, 284 NLRB 701 
(1987); NLRB v. Pete™s Pic-Pac Supermarkets
, 707 F.2d 236, 
240 (6th Cir. 1983).  The Respondents™ opposition to the Un-
ion™s organizing efforts and th
e violations of the Act found 
herein establish their union animus
.  Blankenship™s action at the 
employee meeting during the Union™s organizing campaign in 
which, after being challenged 
by Edwards several times for 
allegedly making untrue statemen
ts about the Union he singled out Edwards before the group, s
upports the inference that he was the victim of retaliation because of his support for the Un-
ion and his actions at these meetings. 
I also find that the Employer ha
s failed to establish that Ed-
wards would not have been recalled in the absence of his Union 
support.  It contends that Edwards was not recalled because of a 
company policy under which it can 
only recall an employee to 
the same department from whic
h he was laid off and since 
noone has been recalled or hired into the shipping department 
on a full-time basis since Edwards™
 layoff, it has not discrimi-
nated against him.  It also argu
es that Edwards was not the only 
vocal supporter of the Union during the organizing campaign 
and the fact that other supporte
rs were not similarly treated 
shows that he was not a victim of
 discrimination.  Finally, it 
contends that because Edwards 
promptly secured new and bet-
ter employment following his layo
ff, he could not have really 
wanted to be recalled. 
The fact that the Employer has not been shown to have taken 
similar retaliatory actions ag
ainst other prominent union sup-
porters does not establish that 
Edwards was not the victim of 
discriminatory treatment.  ﬁIt is well established that a dis-
criminatory motive, otherwise esta
blished, is not disproved by 
an employer™s proof that it did not weed out all union adher-

ents.ﬂ  
Nachman Corp. v. NLRB
, 337 F.2d 421, 424 (7th Cir. 
1964).  This particularly true here where Blankenship foreshad-
owed and highlighted the discriminatory treatment of Edwards 
at a mandatory meeting for all employees when he told them to 

remember Edwards™ name and his face.  The fact that Edwards 
found new employment shortly after being laid off by the Em-
ployer has no bearing on whether its failure to recall him was 
unlawful.  There is no evidence that it was aware of his em-
ployment status or that it was 
a consideration in its determina-
tion not to recall him.  Similarly, there is no evidence to support 
the assertion in its brief that 
Edwards™ new job was more desir-
able than his job with it which it describes as ﬁinferior-

conditionedﬂ and ﬁphysically demanding.ﬂ  Although Edwards 
testified that his new job paid more, I find no reason to doubt 
his testimony that he liked his old job with the Employer, as 
well as the people he worked with, and found it very conven-
ient. 
I find that the evidence fails to
 establish that the Employer 
had a policy which precluded Edwards from being recalled to 
any position other than one in the shipping department.  The 
was no evidence that such a policy ever existed in written form. 
In its brief, the Employer conte
nds that cited testimony of su-
pervisors Glenn, Tim Dupke and Marnholtz establishes that there was such a policy.  I do not agree.  It does not appear that 
Marnholtz gave any testimony about
 this subject.  Glenn testi-fied only that after the layoff in late 1993, there were employ-

ees who were recalled to the 
same departme
nts from which 
they were laid off.  Tim Dupke said that the policy on layoffs 
was the least qualified were laid
 off first.  When asked about the policy for recalls, he said: ﬁWhen there is jobs to be done, 
they recall them.  I meanŠI 
don™t know.ﬂ  Although the Em-
ployer offered the testimony 
of numerous employees, some 
with as much as 26 years of se
rvice in its employ, not one of 
them testified to knowledge of th
ere ever being such a policy in 
effect.  Their testimony established only that some of them had 
been laid off at some time during their employment or that they 
knew of someone else who had and that they were usually 
called back to their previous j
obs.  John Sullivan, who had been 
the plant manager for 21 years, was called as a witness by the 
Respondents.  He testified that when a layoff occurred he and 
his supervisors determined who 
would be laid off based on 
their ﬁopinionsﬂ of the employees.  He further testified: 
 Q. (By Mr. Blankenship) Does the company use any 
kind of formal system to layo
ff and recall employees at 
Wire Products? 
A. Normally, we recall them on the basis of the latest 
layoff coming back first. 
Q. Okay. 
A. In reverse order of the layoffs. 
Q. Does that, regarding layo
ffs, pertain to
 department, 
or plant-wide? 
A. Plant-wide. 
Q. When a person from the welding department, is he 
called back to the welding department when there is a re-
call? 
A. Normally.  
Q. Is he recalled to 
a different department? 
A. He could be, if we needed help in another depart-
ment, and we didn™t have it there. 
 I find that this evidence does not establish that the Employer 
had a policy that precluded Edwards from being recalled to any 

department but the one from which 
he had been laid off.  On 
the contrary, the credited testimony of Sullivan was that an 
employee on layoff could be r
ecalled to any department in 
which there was an opening.  There also was evidence that this 

is what the Employer did subse
quent to Edwards™ layoff.  Rob-
ert Bacon was originally hired by the Employer on April 29, 

1993, about a month after Edwards.  He began working in the 
press department but was tran
sferred to the shipping de-
partment.  He had not worked there before and was trained by 
Edwards.  During the last 2 weeks 
before he was laid off in late 
1993, Bacon worked on the paint line.  In June 1994, Bacon 

was recalled by Sullivan and put to work in the welding de-
partment.  He had never worked
 there before, had no experi-
ence doing welding and had to be trained to do the work.  Sul-
livan™s testimony that he felt 
Bacon had the strength to handle 
some heavy welding jobs may explain why Bacon was recalled 
to a different department but 
it does not explain why Edwards 
was not.9  There was evidence that numerous new employees 
have been hired since early 1994 into the welding and press 
departments and on the second shift, but none that any laid-off 
                                                          
 9 Sullivan stated that the reason Bacon was offered this job instead 
of Edwards was that, under its reverse order of recall policy, Bacon was 
laid off later and entitled to be recalle
d first.  While the record does not 
disclose in what order they were la
id off, it does not matter.  Sullivan™s 
testimony shows there was no policy that prevented the Employer from 
recalling Edwards to an open position out
side the shipping department.   
The Employer offered evidence, in connection with another issue, that 

former employee Edwin Hermanson who was laid off because his 
position as a truckdriver was eliminat
ed was offered a different position in the factory. 
 WIRE PRODUCTS MFG. CORP. 637employee other than Edwards has not been recalled.  With the 
exception of Sullivan™s testimony that Bacon™s strength was a 
factor in his being recalled to the welding department, there 
was no evidence that any of thos
e recalled or newly hired after 
Edwards™ layoff, possessed any special training or skill that he 
did not.10  Finally, I find Glenn™s statement to Edwards in early 
1994, that he was a good worker but there was nothing avail-

able for him and that he coul
d not discuss with him why new 
workers were being hired while
 Edwards remained on layoff, 
creates an inference that Edwards was being treated differently 
than other employees because of
 his openly demonstrated sup-
port for the Union, an inference which has not been rebutted. 
I find that the Employer has not borne the burden imposed 
by 
Wright Line,
 supa, of demonstrating that it would have taken 
the same action in not recalling Edwards to an open position of 
employment since May 1994, in the absence of his support for 
the Union.  Accordingly, I find that its failure to recall him was 
a violation of Section 8(a)(3) and (1) of the Act. 
2. Issuance of Warnings to 
Carol Albright and Lola Wendt 
On July 20, 1994, second-shift employees Carol Albright 
and Lola Wendt were issued written disciplinary warnings.  

The complaint alleges that these warnings were issued because 
Albright™s support for the Union and to discourage such sup-
port.  The Employer contends that the warnings were properly 
issued to the employees who were observed talking for an ex-
cessive length of time and that 
the allegation is barred by Sec-
tion 10(b).  The charge in Case 30ŒCAŒ12714 specifically 

refers to this incident and wa
s filed by the Union on November 
14, 1994, within 6 months.  This allegation is not time-barred. 
Albright was a member of the union bargaining committee 
and had attended one negotiating se
ssion prior to the date that 
these warnings were issued.  The credible testimony of Al-
bright, Wendt, and Pat Heckendorf was that on the night of July 
20, Albright and Wendt were st
anding and talking to Hecken-
dorf at the latter™s 
machine.  A material handler brought over 
some parts which he threw on a table.  The parts fell on the 
floor and Albright and Wendt assisted Heckendorf in picking 
them up and continued their conversation while doing so.  Al-
bright and Wendt estimated that 
their conversation lasted 5 to 
10 minutes.  Heckendorf estimated
 it lasted 10 to 15 minutes.  
Some time later, Second-Shift Supervisor Tim Dupke came to 
Albright and told her he was going to write her up for talking.  
He gave her warning form to sign and told her if she did any-
thing else she would pay the consequences.  The warning was 
on a printed form in which the reason for its issuance is written 
in longhand and states that it is being issued for not working at 
her machine, walking, moving 
around and talking too much.  
Wendt was given a similarly word
ed warning but it was not on 
a printed form and was entirely handwritten.  She was told if it 
happened again, she was done. 
Analysis and Conclusions 
The evidence establishes that it was not uncommon for em-
ployees to engage in conversatio
ns while they were supposed to 
be working and that this occurred regularly on the second shift 
that Dupke supervised.  It also 
establishes that Dupke rarely, if 
ever, disciplined anyone for doing so or even spoke to employ-
                                                          
 10 In addition to Bacon, at least 
one other welding department em-
ployee, Stacey Chartier, testified th
at she had no welding experience 
when she was hired by the Employer and was trained by it while on the 
job. 
ees about it.  According to the 
credible testimony of Hecken-
dorf, it was unnecessary, as Dupke had told her when she began 
working that if he went by a
nd she was talking, he would not 
say anything but if he came by again and she was still talking, 
he would say something.  She sa
id that his walking by was a 
signal to get back to work.  Numerous employees testified that 

they had carried on conversations while they were supposed to 
be working without discipline but almost all agreed that talking 
for 10 to 15 minutes would not be allowed.  Based on this, I 
find that the warnings are not obviously pretextual and that the 
Employer™s reasons for issuing them must be analyzed accord-
ing to the standards of 
Wright Line, supra. 
I find that the General Counsel
 has made out a prima facie 
case under 
Wright Line
.  As discussed above,  the Employer has 
demonstrated its animus toward
 the Union and its supporters.  
Albright™s status as member of the bargaining committee iden-
tified her as a union supporter and the committee members 
were singled out for other acts of discrimination, as is discussed 
below.  This places the burden on the Employer to establish 
that it would have taken the same action even in the absence of 
protected activity on Albright™s part. 
The Employer relies on the te
stimony of Dupke, the supervi-
sor who issued the warnings.  Dupke testifed that, on the night 
of the warnings, he was told by 
other employees that they were 
mad because Albright and Wendt were standing around talking.  
He went over to see if this was true.  He saw them talking and 
timed them for 15 minutes by his watch.  He issued the warn-
ings to tell them that such conduct would not be tolerated.  If 
believed, Dupke™s testimony wo
uld probably carry the Respon-
dent™s burden on this issue.  After observing his hesitant de-
meanor and hearing his testimony, I found him to be com-
pletely unworth
y of belief. To begin with, Dupke said th
at at least two and possibly 
more employees compained abou
t Albright and Wendt™s con-
versation, however, he could not 
identify any of them.  Second, 
Heckendorf, who is still in the Respondent™s employ and ap-

peared as one of its witnesses, 
testified that the entire conversa-
tion lasted only 10 to 15 minutes.  Given the evidence that con-

versations of up to a few minutes were commonplace, it must 
be assumed that this conversation had to have already been one 
of excessive length before it
 would have been brought to 
Dupke™s attention and his testimon
y indicates that is what he 
was told.  According to Dupke, he then observed and timed it 
for at least another 15 minutes. 
 Although he claimed to have 
observed a conversation that, at 
a minimum, must have gone on 
for 20 to 30 minutes, he did nothing 
to interrupt or terminate it, 
notwithstanding the fact that he
 described his duties as includ-
ing, making sure that ﬁpeople 
do their work.ﬂ  When asked 
what he did when he observed employees standing around talk-
ing, he first denied ever ap
proaching them, but then acknowl-
edged that he would walk up to them as a signal to get back to 
work.  In this case, he did nothing
.  Finally, Dupke testified that 
he did not hear any of the conversation in issue, that he did not 

see any materials being delivered 
and that he did not see them 
being picked up off the floor.  He also did not ask either Al-
bright or Wendt what they were
 talking about.  He offered no explanation for why only those two were disciplined while 

Heckendorf, who was admittedly a part of the entire conversa-
tion, was not.  Since he did not 
hear any of the conversation or 
ask what it involved, he had no way of knowing whether 
Heckendorf might be even more culpable as the instigator as 
well as a participant in the conversation.  I am convinced that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 638Dupke never saw the conversation and that his testimony about 
what he did and observed was untrue.
11  Where the stated rea-
son for an action is false, another may be inferred from the 
surrounding facts.  Shattuck Denn Minung Corp. v. NLRB
, 362 
F.2d 466, 470 (9th Cir. 1966).  It 
appears that Dupke was told 
about a lengthy conversation involving Albright, a known un-
ion supporter, and seized on the o
pportunity to take disciplinary 
action against her.  It also appears that he failed to learn all the 

details concerning the incident and was unaware of Hecken-
dorf™s involvement. 
Several other factors indicate 
the warning to Albright was 
unlawfully motivated.  There is no evidence that either Albright 
or Wendt had ever been the subject of disciplinary action be-
fore this incident.  Glenn, w
ho was Dupke™s superior at the 
time, testified that although the Employer did not have a pro-
gressive disciplinary policy in ef
fect that would have required a 
verbal warning before a writte
n warning, he encouraged all 
foremen and supervisors to speak to their employees first 
whenever they felt there was a problem or a deficiency and, if it 
continued, to document it in so
me fashion.  Here, Dupke began 
with a written warning and indicated if there was another viola-
tion they would be discharged.  
Dupke admitted that the warn-
ing form that he issued to Albright was filled out by someone 
other than himself before the incident even took place and that 
he simply filled in Albright
™s name and clock number and 
signed it and had it copied over for Wendt.  He had no explana-

tion as to how or why it happened to be in his desk when he 
found it necessary to discipline Albright.  I find there is no 
credible evidence to overcome the inference that Albright was 
given a disciplinary warning because of her support for the 
Union and in order to undermine that support in violation of 
Section 8(a)(3) and (1).  I find
 that the warning to Wendt was 
the result of the Respondent™s attempt retaliate against Albright 

and was also unlawful. 
3. Exclusion of  bargaining committee members from  
employee meeting 
On August 15, 1994, the Employ
er posted a notice at the 
plant announcing an informationa
l meeting to be held on the 
following day at the Super 8 Motel ﬁto discuss what the IAM 

has agreed to in negotiations.ﬂ 
 The notice stated that employ-
ees who wished to attend ﬁand are not on the bargaining com-
mitteeﬂ could leave work at 3:15 p.m. and would be paid for 
their time while attending.  Empl
oyees who chose not to attend 
the meeting could remain at work or punch out and leave the 
premises.  The complaint alleges that the Employer violated 
Section 8(a)(3) and (1) of the Act by refusing to permit mem-
bers of the union bargaining comm
ittee to attend this meeting, 
by refusing to pay them for their time, and by threatening with 

arrest two of them who showed
 up at the Super 8 Motel and attempted to attend the meeting.  The Employer contends that it 
had a right to exclude union committee members from the 
meeting and that they had no need to be there since the purpose 
of the meeting was to discuss what had been agreed to during 
bargaining sessions that they had attended. 
Carol Albright testified that when she saw the notice about 
the meeting she asked Tim Dupke why she could not attend.  
Dupke said he had no idea and told her to speak to Sullivan.  
                                                          
                                                           
11 Although Dupke claims he stood for 15 minutes in a position 
where he could have been seen by 
them, each of the three women in-
volved in the conversation credibly 
testified that she did not see him 
nearby. When she asked Sullivan if she and fellow committee member 
Marilyn Beck could attend, he said they could not.  She also 
asked if she and Beck could come in to work early that day and 
he said they could not and had to work their regular hours.  The 
evidence shows that other s
econd-shift employees, who did 
attend the meeting, were paid for an additional hour and 15 

minutes of work that day at overtime rates. 
Employee William Wegner testified that he attended the 
meeting at which Blankenship di
scussed certain provisions of 
the contract.  He was asked wh
y he would not let ﬁthe Union 
guysﬂ in.  He responded, ﬁI thought it would be disruptive.  We 
paid for this and it™s our meeting.ﬂ  Employee Iris Schuelke, 
who attended the meeting, testif
ied that she observed Glenn go to the door of the meeting room and tell some committee mem-

bers that they could not come in but she did not see who they 
were. 
Clifford Pfingsten testified that he was a member of the Un-
ion™s bargaining committee.  Wh
en he saw the notice about the meeting, he asked his supervisor Don Keeser why he could not 

attend since he was an employee of the company.  Keeser said 
only that bargaining committee members could not attend and 
that he could either stay at the plant and work or go home.  On 
the following afternoon, he left the plant and went to the Super 
8 Motel where he met committee member Deborah Taves who 
told him she was going to try to get in to the meeting.  Taves 
came out about 5 minutes later and said that they would not let 
her in.  Pfingsten entered the front door and followed some 
other employees to the conference room where the meeting was 
to be held.  Outside the door, he encountered Glenn who asked 
him what he was doing there.  Pfingsten said that he wanted to 
go into the meeting and Glenn said that he was not allowed.  
After going back outside, Pfings
ten, Taves, and Union Repre-
sentative James Cveykus, who had 
arrived at the motel, went 

back inside and sat down in a lounge area.  He said that 
Cveykus jokingly asked Glenn if 
he could go into the meeting 
and was told he could not.  Blankenship came out of the con-
ference room and told them they were disrupting the meeting 

and if they did not leave he was going to call the police and 
have them arrested.
12  Blankenship told Cveykus that he could 
not be in the lounge area unless he had a room at the motel and 
Cveykus responded that he was goi
ng to rent one.  Blankenship 
went to a phone at the front desk and called the police.  Five 
minutes later the police arrived and were told by Blankenship 
that the three of them were di
srupting the meeting and were not 
wanted there.  The policemen came over to them and said that 

they had to leave the area where they were sitting or they would 
be arrested, but they could sit in a waiting area by the front 
door.  They moved to the waiti
ng area and later went outside the building and waited until the meeting ended.  As the em-
ployees were leaving, he talked 
with several about his not being 
allowed to attend the meeting. Taves™ testimony generally 

coroborrated that of Pfingsten as to what occurred at the motel 
although she recalled only Blanke
nship and not the policemen 
using the word ﬁarrestﬂ during the incident.
13   12 I find the fact that an affidavit Pfingsten gave to the Board in Feb-
ruary 1995 did not mention this incident does not undermine his credi-
bilty.  His testimony was credible
, uncontradicted, and corroborated. 
13 Although, as indicated above, I do not credit Taves™ testimony 
about what occurred in the welding department that morning, I credit 
her uncontradicted testimony as to
 what happened at the motel. 
 WIRE PRODUCTS MFG. CORP. 639Analysis and Conclusions 
The Employer™s reliance on Board decisions it claims 
authorized it to exclude employees who were members of the 
Union™s bargaining committee from
 this employee meeting is 
misplaced.  
Northwest Engineering Co., 265 NLRB 190 (1982), involved an issue of employees™ rights under the Supreme 
Court™s decision in 
NLRB v. J. Weingarten, Inc.
,14 where their 
request for union representation 
at a meeting to review work 
rules had been denied.  Here, the Union™s bargaining committee 
members were barred from attend
ing an informational meeting 
open to all other employees.  
Daniel Construction Co., 266 NLRB 1090 (1983), is one of a line of cases in which the Board 
has held that an employer can lawfully limit attendance at anti-
union meetings held on work
ing time during an organizing 
campaign to employees who do not
 support the union. Here, the 
meeting was not held during an
 election campaign and did not 
purport to be one in which the Employer sought to express to 
employees its opposition to unionization while excluding those 
who had already made up their minds and presumably would 
not be swayed by its arguments. The Union had already been 
chosen as the collective-bargaining representative of the Re-
spondent™s employee by a majo
rity vote and was engaged in 
negotiating for a contract.  The ostensible purpose of the meet-

ing was to explain the status of
 those negotiations.  The cited 
cases are not controlling here. 
None of the reasons cited by th
e Employer serve to justify its 
exclusion of the bargaining committee members from the meet-
ing.  Although in its posttrial brie
f it claims that it feared dis-
ruption based on its experience at the meetings Blankenship 
conducted during the election campaign, there was no evidence 
that it ever found it necessary to exclude anyone from any of 
those meetings.  Moreover, there was no evidence that all 
members of the bargaining committee were involved in disrup-
tive conduct that would justify thei
r blanket exclusion.  Also, in 
testifying about why they were 
excluded, Glenn failed to men-
tion fear of disruption as a reason.  He testified that he felt the 
committee members already knew what had occurred during 
the bargaining sessions and he want
ed them to stay at the plant 
to ﬁkeep some sort of production going.ﬂ  This is questionable 
given the fact that first-shift 
employees who did not attend were 
given the option of leaving work when the meeting began and 

second-shift employee Albright™s uncontradicted testmony that 
she was told she and another committee member could not 
come into work early that day but had to keep to their regular 
hours. An employer violates Section 8(a)(3) and (1) of the Act 
when it treats employees in a disparate manner with respect to 
their terms and conditions of em
ployment solely because of 
they have publicly committed themselves in favor of or against 
union representation and/or when such treatment serves to en-
courage or discourage their engaging in union activities.  
Wim-pey Minerals USA, Inc.
, 316 NLRB 803, 805 (1995).  By per-
mitting first-shift employees to attend the meeting during their 
normal working hours and second-shift employees to attend 
and be paid for additional hours at overtime rates while em-
ployees on the Union™s bargaining committee could not, it con-
ferred benefits on the former two categories which were denied 
to the latter.  The sole basis for the difference in treatment was 
that those in the latter category had engaged in activities in 
support of the Union.  Such treatment is inheren
tly destructive 
                                                          
                                                           
14 420 U.S. 251 (1975). 
of employees™ rights since it 
distinguishes among workers on the basis of their participation in
 a particular concerted activity.  
Esmark, Inc. v. NLRB
, 887 F.2d 739, 748 (7th Cir. 1989).  I 
find that the Respondents violated Section 8(a)(3) and (1) of the 
Act by discriminatorily prohibiting bargaining committee 
members from attending this meeting.  
Wimpey Minerals USA, Inc., supra; Delchamps, Inc., 244 NLRB 366, 367 (1979). 
I also find that the Respondents violated Section 8(a)(1) of 
the Act when Blankenship threatened employees Pfingsten and 
Taves with arrest when they appeared at the motel where the 
meeting was being held.  As representatives of all employees in 
the bargaining unit, they had a right to know what the Em-
ployer told the employees about the negotiations and a right to 
communicate with them about what they had been told once the 
meeting ended.  There is no evidence that, after being denied 

admittance to the meeting from which they had been unlawfully 
excluded, they did anything disruptive or unlawful.  They sim-
ply sat in the lounge area of the motel, away from the confer-
ence room in which the meeting was being held, waiting for the 
meeting to end.  Having chosen to
 hold its meeting in a motel, a 
facility open to the public, in the absence of any interference or 

disruption on their part, the Respondents had no right to order 
these employees out or threaten th
em with arrest if they did not 
leave. Their doing so was coercive and unlawful.  See 
Union Child Day Care Center
, 304 NLRB 517, 525 (1991).
15 D. The 8(a)(5) and (1) Allegations 
1. Alleged misrepresentati
ons concerning the Union™s              
bargaining positions 
In June 1994, during the contract negotiations between the 
parties, the Union proposed an interim wage increase for all 
bargaining unit employees based 
on years of service with the 
company.  In response, Blankenship informed Union Negotia-
tor Vande Kolk that the Employer would not agree to such an 
increase but wanted to grant a merit increase to those employ-
ees it felt should receive one.  
Vande Kolk told Blankenship to 
put the proposal in writing and 
he would consider it, but no 
proposal was forthcoming.  Howeve
r, by letter dated July 6, 
1994, to Vande Kolk, Blankenship stated that the Employer 

was opposed to a general increase
 and while it felt some em-
ployees merited a raise it did 
not want to risk having unfair 
labor practice charges filed by 
the Union or a ﬁdisgruntled em-
ployee.ﬂ  It further stated that the Employer was unwilling to 
risk the costs of litigation merit raises to some but not all em-
ployees might engender.  On 
July 8, the union bargaining 
committee distributed a flyer to the employees in which it in-

formed them about the discussions concerning a wage increase 
and stated that it had not received a written proposal concerning 

merit increases that had been requested.  The Employer re-
sponded by mailing to employees 
a notice dated July 14, 1994.  
The complaint alleges that this notice was unlawful in that it 
misrepresented the Union™s position during negotiations and 
falsely represented that the employees™ wages had been frozen 
due to the Union™s intransigence. 
The complaint also alleges that
 Blankenship misrepresented 
the Union™s bargaining position concerning jury duty pay by 
telling employees at 
the meeting held on August 16, 1994, that 
the Employer had proposed payment for jury duty and that the 
 15 Although the Respondents contend that these allegations are time-
barred, they were the subjects of a charge filed on August 26, 1994, 
well within 6 months of the incidents. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 640Union had rejected its proposal.  Employee Iris Schuelke testi-
fied that at the meeting which 
was held to let employees know 
how the negotiations were going, during a discussion concern-
ing various kinds leaves of absence from work, she asked 
Blankenship about leave for jury duty.  She said that he re-
sponded that ﬁit had been brought up, but it wasn™t really that 
important.ﬂ  When asked what 
he said about the Union™s posi-
tion regarding jury duty, she said
: ﬁHe said they had brought it 
up but they didn™t feel it was 
important.ﬂ  She encountered 
Pfingsten outside after the m
eeting and asked him about the jury duty proposal.  Pfingsten told her that the Union did con-

sider it important and that Blankenship had lied to her. 
Analysis and Conclusions 
I shall recommend that both of these complaint allegations 
be dismissed. Unlike the cases 
cited by the General Counsel,
16 this does not involve an expected wage increase which an em-
ployer has withheld during an 
election campaign and for which 
it has blamed the Union or the employees™ union activity for 
not being implemented. The la
w requires that an employer 
ﬁgrant or withhold benefits during a period of employee union 

activities in the same manner as it would in the absence of 
those activities.ﬂ  
Medical Center at Bowling Green
, 268 NLRB 985 (1984); 
Singer Co.
, 199 NLRB 1195 (1972).  Here, 
there was no planned or expected increase in the offing, but only a suggestion by the Union th
at the Employer should make 
a counterproposal concerning such an increase.  The July 14 
letter to employees was a respons
e to the Union™s July 8 flyer 
which sought to put the onus on the Employer for not granting 
an across-the-board interim wage increase, as it had proposed, 
or submitting a proposal for merit increases.  When read in 
context, the letter explains 
the Employer™s position on a wage 
increase and the reasoning behind 
it and does not imply that the 
employees™ support for the Union has caused it to forego grant-
ing an increase. 
The evidence concerning what Blankenship said at the Au-
gust 16 meeting does not establish 
the complaint allegation that 
he told employees that the Em
ployer had proposed paid leave 
for jury duty and the Union had 
rejected it.  Counsel for the 
General Counsel contends that he did tell the employees that 
the Union felt that jury duty pay was ﬁnot importantﬂ and that 

this unlawfully misrepresented its position on the issue.  Even if 
the complaint allegation were interpreted to encompass this, I 
would find that a violation has not been established.  
Schuelke™s testimony about this in
cident does not appear to be 
a verbatim account of what Blankenship said and is ambiguous 

in that it implies that he said that both parties felt that it was not 
an important issue.  I find that
 the evidence does not establish 
that Blankenship said that the issue was not important to the 
Union or that his comments amount
ed to a misrepresentation of 
the Union™s bargaining position. 
2. Glenn™s letter of July 18, 1994 
After learning of Duellman™s attempt to gather signatures to 
decertify the Union, the Employer sent a letter signed by Glenn, 
dated July 18, 1994, to all unit employees except those on the 
Union™s bargaining committee.  In
 the letter, Glenn advised the 
employees, inter alia, that he was aware that a decertification 
petition effort was underway, that
 management and supervisors cannot get involved in that effort
, but can answer questions and 
                                                          
                                                           
16 Wellstream Corp., 313 NLRB 698 (1994), and 
Centre Engineer-
ing, 253 NLRB 419 (1980). 
refer them to authorities who can assist them.  He went on to 
advise them that they could not
 engage in such efforts during 
working time but could do so in nonproduction areas during 

breaks and before and after work.  The letter refers employees 
to an enclosure that purports to explain their rights and answer 
their questions, and provides the address of the Board™s office 

in Milwaukee.  The letter concludes by wishing the employees 
ﬁGood Luckﬂ in their efforts to decertify the Union.  The com-
plaint alleges that this letter and the enclosure constituted 
unlawful assistance to the decertification effort. 
Analysis and Conclusions 
An employer violates Section 8(a)(1) by actively soliciting, 
encouraging, promoting, or prov
iding assistance in the initia-
tion, signing, or filing of an em
ployee petition seeking to decer-
tify a bargaining representative.  E.g., 
Central Washington 
Hospital, 279 NLRB 60, 64 (1986); Placke Toyota, Inc.
, 215 NLRB 395 (1974).  However, it will not be considered to have 

violated the Act where it merely answers questions of employ-
ees who have already decided to
 pursue a decertification effort 
and/or provides assistance that is 
strictly ministerial in nature.  
Amer-Cal Industries, supra.  The question to be decided here is 
whether the Employer™s sending th
is letter and enclosed infor-
mation was coercive.  Glenn™s letter did not request that the 
employees start a decertifcation petition and there is no evi-

dence that after it was sent he attempted to follow up on the 
progress of such a petition.  Notwithstanding the fact that his 
wishing them luck in their efforts might indicate that the Em-
ployer favored such action, I find it unlikely that any employee 
who received the letter would tend to feel peril if they did not 
circulate or sign such a petition; accordingly, I find that it was 
not coercive and shall recommend that this allegation be dis-
missed.  
Williams Enterprises
, 301 NLRB 167, 173 (1991); 
Indiana Cabinet Co.
, 275 NLRB 1209, 1210 (1985). 
3. Alleged statement by Gordon Marnholtz 
Employee Dennis Zuelke testifed
 that he has been employed 
in the welding department for a
bout 2 years.  On February 7, 
1995,17 he was given a written warning by his supervisor, 
Gordon Marnholtz, which states that it is for missing too much 
work and coming in late ﬁall the time.ﬂ  Zuelke testified that 

Marnholtz came to his welding booth and yelled at him for not 
getting to work on time.  When he responded that he had to 
work two jobs to make ends meet, Marnholtz said ﬁsomething 
about ‚get the Union out of here and you wouldn™t have this 
problem.™ﬂ Marnholtz testified that he had spoken to Zuelke 
several times about his attendance problems before issuing him 
a written warning on February 7.  When he gave Zuelke the 
warning slip, he signed it but did not say anything about it.  
Zuelke did ask him if he was going to get a birthday check, a 
reference to a bonus given to 
employees who have been em-
ployed for 2 years.  Marnholtz said that he did not know and 
would have to check with the office to find out.  At some point, 
Zuelke commented that if he did not have to work two jobs he 
could get to work on time.  Ma
rnholtz testified that he re-
sponded, ﬁif the Union and the Co
mpany were to get together 
and settle, they might have a 
merit increase.ﬂ  Nothing more 
was said and Zuelke went back to work.  The complaint alleges 

that Marnholtz™ statement to Zuelke was an unlawful promise 
of a wage increase if the em
ployees got rid of the Union. 
 17 Hereinafter, all dates are in 1995. 
 WIRE PRODUCTS MFG. CORP. 641Analysis and Conclusions 
Having viewed their demeanor 
while testifying, while I did 
not find Marnholtz to be a particularly credible witness,
18 Zuelke was even less believable.  Zuelke appeared extremely 
uncomfortable throughout his testimony, hardly speaking above 
a whisper both on direct and cross-examination.  On cross-
examination, he was often hostil
e and unresponsive.  I find his 
unimpressive demeanor offset 
any enhanced credibility to 
which the testimony of a current
 employee testifying adversely 
to his employer might normally be
 entitled.  Beyond that, even 
if taken at face value, his te
stimony does not establish that 
Marnholtz stated that the employees would receive a wage 

increase if they got rid of the Union.  Rather than purporting to 
state what Marnholtz actually said, he couched his testimony in 
terms of it being ﬁsomething likeﬂ
 what he said.  This suggests 
that he did not remember exactly what was said.  That this was 
a deliberate hedge and not simply a manner of speaking is ap-
parent from the fact that, when he gave an affidavit to a Board 
agent in March 1995, he was just as indefinite.  In the affidavit 
he said that, in response to his saying that he had to work two 
jobs because he wasn™t making enough money, ﬁGordy said 

‚well, get the union out of here™ or something like that.™ﬂ  I find 
that his testimony does not es
tablish what Marnholtz actually 
said and cannot serve as the basis for finding a violation.  I 

shall recommend that this allegation be dismissed. 
4. Withdrawal of recognition 
By the end of the bargaining sessions held on February 2 and 
3, the contract negotiations between the parties had reached a 

point where there was tentative agreement on many issues and 
their differences on those remaining open had narrowed signifi-
cantly.  Representatives of both sides testified that they felt an 
agreement could be reached. 
 The next negotiating sessions 
were to be held on February 27 and 28.  On the afternoon of  
February 20, Duellman presented her decertification petition to 
Glenn in his office and requested his assistance in filing it with 
the Board.  Glenn kept a photoc
opy of the petition and sent a 
copy to Blankenship™s office by fax transmission along with a 
copy of a payroll list he had r
un showing the names of all em-
ployees in the bargaining unit as of that date.  By letter dated 
February 24, Blankenship informed the Union that the Em-
ployer had been served with 
ﬁa petitition indicating the union 
has lost its majority statusﬂ as the bargaining representative of 

its employees and that it was canceling the negotiating sessions 
scheduled for February 27 and 28.  On February 28, the Em-
ployer posted a notice to employees on bulletin boards at the 
plant stating that it would no longer bargain with the Union 
because it no longer represented a majority of its employees.  
By letter dated March 7, Blanke
nship informed the Union that the Employer had received a de
certification petition supported 
by a majority of the bargaining unit employees and that ﬁbased 
on objective considerations and upon a good faith doubt as to 
the IAM™s continuing majority status we must respectfully 
decline any future collective bargaining negotiations.ﬂ  There 
have been no further negotia
tions between the parties. 
The petition that Duellman showed Glenn on the afternoon 
of February 20 contained 57 signatures.  The payroll list which 
                                                          
                                                           
18 I find it very unlikely that afte
r just having delivered a written 
warning for tardiness and poor attend
ance (following at least five ver-
bal reprimands based on the same re
asons), Marnholtz would suggest to 
Zuelke the possibility of his receiving a merit wage increase. 
Glenn had run shows there were
 92 employees in the unit on 
that date.  Glenn testified that he compared the names on the 
list with those on Duellman™s petition on February 20 and was 
aware that there were signatures on the petition of employees 
who were no longer employed in
 the unit on that date.  The 
evidence shows that the petition contains the names of 11 indi-

viduals who were no longer employed in the bargaining unit on 
February 20.
19  In addition, both the petition and the payroll list 
contain the names of James Dupke and Randy Hill.  Both are 
sons of owners of the Company and the Respondent apparently 
agrees that they are not members of the bargaining unit. 
The Employer contends that th
ree persons on the payroll lists 
in evidence, Joyce Doering, Dorothy Williams, and Edwin 
Hermanson, should not be considered part of the unit. Office 
Supervisor Adele Huber testifed that Doering and Williams 
were off work due to job-related injuries and were not expected 
to return.  She said they remained on the payroll because the 
workers™ compensation carrier said that they should.  Huber 
testified that Hermanson was laid off in December 1993 be-
cause his position as a truckdriver had been eliminated.  She 
said that he was offered another position in the factory to keep 
him on the payroll but he had refused it and that his name re-
mained on the payroll list only because it had never been coded 
as ﬁterminated.ﬂ  Although uncontradicted, I find Huber™s tes-
timony insufficient to establish that Doering and Williams were 
no longer employees in the barg
aining unit on and after Febru-
ary 20.  The payroll lists in evidence show that neither had ever 
been terminated or resigned. 
 Huber™s testimony as to the 
physical conditions of
 these employees and likelihood of their 
return to work was pure hearsay and totally lacking factual 
foundation or specific detail.  I do not credit it.  In any event, in 
the absence of an affirmative showing that either was dis-
charged or had resigned, their st
atus as employees continues.  
E.g., 
Atlanta Dairies Cooperative, 283 NLRB 327 (1987); Red Arrow Freight Lines, 278 NLRB 965 (1986). As for Herman-
son, Huber™s credible testimony 
establishes that he had been 
laid off over a year prior to February 1995, when his job as a 

truckdriver was eliminated, and that he was offered and had 
declined other employment in the factory.  I find that there is no 
evidence that Hermanson had any reasonable expectation of 
recall to work as a member of the bargaining unit on or after 
February 20 and that he should not be considered a member of 
the unit for purposes of determining whether a majority of the 
employees in the unit had signed
 the decertification petition.  
See 
Apex Paper Box Co.
, 302 NLRB 67 (1991). 
Consequently, on February 20 there were 89 members of the 
bargaining unit and the petition contained the names of 44 of 
them.
20  By February 24, the date of Blankenship™s letter can-
 19 Vicki Eternicka, Theresa Carste
nson, Dale Falcon, David Sche-
mehorn, Michelle Schoone, Greg Lo
os, Melissa Swader, Nadine We-
ber, Nikki Zahn, and Norma Zortman had been terminated and Betty 
Lange was no longer a member of the bargaining unit because of a 

change in the nature of her duties. 
20 The number of unit employees (89) is reached by subtracting the 
names of Hill, James Dupke, and Hermanson from the 92 on the payroll 
list.  The number of effective signa
tures on the petition 
(44) is reached by subtracting Hill, James Dupke
, and the 11 persons no longer em-
ployed in the unit as of February 20 from the 57 signatures on the peti-

tion.  The General Counsel does not dispute the inclusion of Jayne 
Dupke, wife of Tim Dupke who is a s
upervisor and son of an owner, on 
the petition or in the bargaining unit 
for purposes of determining what 
constitutes a majority, but contends there are 56 signatures on the peti-

tion, not 57.  In their brief, the 
Respondents contend that, as of Febru-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642celing the bargaining sessions scheduled for February 27 and 
28, three new employees had b
een hired and Larry Shotz, 
whose name was on the petition, had been terminated.  On that 
date, there were 91 employees in the bargaining unit and 43 had 
signed the petition.  By February 28, when Glenn informed the 
employees that the Employer 
had withdrawn recognition from the Union, two more employees had been hired.  On that date 
there were 93 employees, 43 of whom had signed the petition.  
On March 6, Duellman gave Gl
enn another sheet of her petition 
with six additional signatures on
 it, all of which were obtained 
on that date.  A payroll list shows that on March 6 there were 
97 employees in the unit and that 49 of those employees had 
signed the petition. The complaint alleges that the Employer™s 
withdrawal of recognition and refusal to bargain with the Union 
violated Section 8(a)(5) and (1
) of the Act.  The Respondents 
contend that, on March 7, the 
Employer lawfully withdrew 
recognition based on objective c
onsiderations and a good-faith 
doubt as to the Union™s majority status. 
Analysis and Conclusions 
The law is clear that a certified union enjoys a rebuttable 
presumption that its majority status continues after the expira-
tion of the first year following its certification.  The employer 
remains obligated to bargain with
 that union unless it can rebut 
that presumption by establishing
 (1) that on the date recognition 
was withdrawn the union did not in fact enjoy majority status, 
or (2) that its withdrawal of regognition was predicated on an 
objectively based good-faith doubt as to the union™s majority 
status.  E.g., 
Suzy Curtains, Inc.
, 309 NLRB 1287, 1288 (1992); 
Hollaender Mfg. Co.
, 299 NLRB 466, 468 (1990); 
Terrell Ma-
chine Co.
, 173 NLRB 1480 (1969).  The employer bears the 
burden of proof, by a preponderance of the evidence, that it has 

met the standard, as well as that of establishing the size of the 
bargaining unit.  
Rock-Tenn Co., 315 NLRB 670, 678 (1994); 
Laidlaw Waste Systems
, 307 NLRB 1211 (1992). 
The first issue to be resolved is the date the Employer actu-
ally withdrew recognition from the Union.  The General Coun-
sel contends that it was accomplished by Blankenship™s letter of 
February 24, while the Respondent
 contends that it was done by 
his letter of March 7.  The evidence shows that Blankenship™s 

February 24 letter informed the Union that he was canceling the 
negotiating sessions scheduled for February 27and 28 because 
the company had received ﬁa petition indicating that the union 
has lost its majority statusﬂ and 
that it was in the process of 
verifying the signatures.  Glenn testified that, after he for-

warded the petition he received on February 20 to Blanken-
ship™s office, Blankenship told 
him that ﬁhe was going to advise 
the union that we were not going to continue negotiationsﬂ and 
sent him a copy of the February 24 letter.  After consulting with 
Blankenship™s office, Glenn drafted and posted the February 28 
notice to employees, stating: 
 The purpose of this notice is
 to let you know that the 
Company has been served with a petition signed by over 
half of the employees asking us to not recognize the IAM 
as representing the employees of Wire Products. 
We have reviewed the signatures on the petition to de-
termine their validity, and we have made the determination 
that the petition is in order. 
                                                                                            
                                                           
ary 20, 47 of the employees in the bargaining unit had signed the peti-
tion but do not explain how they arrived at that figure. 
We have notified the IAM that we have an obligation 
to recognize the request of 
a majority of our employees 
and cease negotiations with the IAM.  Accordingly, we 
will no longer bargain with the IAM since they no longer 
represent a majority of our employees. 
While the litigation is not over yet, this means the 
Company is once again able to communicate directly with 
you.  It means we as a Company, both management and 
what was formerly called the ﬁbargaining unit employees,ﬂ 
can operate in an environment without the interference of 
a disinterested third party. 
You are aware of recent changes that the Company has 
made to insure its continued existence.  We are looking 
forward to working with all our employees to bring the 
Company into the twenty-first century. 
You may direct any questions 
you may have directly to 
me. 
Dennis Glenn I find that this notice removed 
any ambiguity there may have 
been in Blankenship™s February 24 letter and made it clear that 
the letter was intended as notice that the Employer was with-
drawing recognition from the Union.  If it did not, I find, in the 
alternative, that the February 28 posting served as such notice. 
I find that the Employer has not rebutted the presumption 
that the Union had a continuing majority on either date, since it 
has not established that the Union had actually lost its majority 
status.  The evidence shows that, on February 24, only 43 of  91 
bargaining unit members had signe
d the decertification petition 
and that, on February 28, only 43 of 93 had signed.
21 The Employer has also failed to establish that it had a good-
faith doubt as to the Union™s majority when it withdrew recog-
nition.  It is not clear who actually made the decision to with-
draw recognition although the evidence suggests it was Blank-
enship.  Since Blankenship did not testify, there is no way of 
knowing on what objective factors 
he allegedly based his deci-
sion.  In their brief, the Respondent
s refer only to the fact of the 
petition being presented to the 
Employer and its knowledge of 
certain documents previously distributed by Duellman as alleg-
edly constituting evidence of ﬁemployee attitudes.ﬂ  A good-
faith doubt cannot be supported by a petition signed by less 
than a majority of unit employees or by an employer™s errone-
ous belief that a majority have signed.  
Hollaender Mfg. Co.
, supra at 469.  The documents Duellman distributed do not pur-
port to reflect the attitude of anyone other than herself, an 
attitude that was known to the Employer long before she pre-
 21 The petition had been signed a num
erical majority of unit employ-
ees (49 of 97) as of March 7, the 
date the Respondent claims it with-
drew recognition.  However, even if 
that were the correct date of with-
drawal, it does the Employer no good.  Six of those signatures were 
obtained on March 6 and I find that 
they cannot be counted in deter-
mining the Union™s majority status in
asmuch as they were secured after 
February 28, the date the Employer informed all employees that the 

Union had already lost its majority
 and that recognition had already 
been withdrawn.  If it had not alread
y been withdrawn as of that date, 
both statements were untrue and ta
inted any signatures obtained there-
after.  I find it likely that even em
ployees who had supported the Union 
might seek to be numbered among those who did not, once they had 
been told the Union was out as thei
r representative.  At least two who 
signed the petition on March 6, Jeane
tte Scheu and Robert Bacon, had 
been employed throughout the 8 months Duellman had solicited names 

for her petition, but they signed only after the February 28 notice was posted. 
 WIRE PRODUCTS MFG. CORP. 643sented her petition to it.  C
onsequently, these documents add 
nothing to support a good-faith belief
 that employees other than 
Duellman did not want the Union to represent them. 
By withdrawing recognition from and refusing to bargain 
with the Union without having established that it did not enjoy 
majority status among unit empl
oyees and without having es-
tablished that the withdrawal was predicated on a good-faith 
and reasonably grounded doubt as to majority status, the Em-
ployer violated Section 8(a)(5) and (1) of the Act.  The letter 
sent by Blankenship to the Un
ion, dated March 16, 1995, in response to its March 15 letter requesting a resumption of bar-

gaining, in which he reiterated the Employer™s refusal to so, 
was additional evidence of its continuing unlawful refusal to 
bargain. 
5. The meeting on March 21, 1995 
There was a meeting for all employees at the Super 8 Motel 
on March 21.  Carol Albright cr
edibly testified that Blanken-
ship informed them that 52 percent of the employees had 

signed Duellman™s petition to get the Union out, that the Em-
ployer was not going back to the bargaining table, that the 
matter would go to court and could take 3 to 6 years before it 
was resolved.  When employees asked when there would be a 
raise, he said that he hoped to get things resolved in 6 months.  

Company Co-owner Roger Dupke was also at the meeting and 
responded to questions concerning a pay raise, but she could 
not recall what he said.  Employee William Wegner testified 
that at the meeting Blankenshi
p said that the Union was not 
going to go away, that it looked like there would be a trial and 
that there would not be a pay raise for 3 years. 
Analysis
 and Conclusions 
The Respondent contends that there was no violation of the 
Act, because Blankenship truthfully told the employees that the 
Union no longer represented a majority of the employees and 
that the Employer would no longer recognize and bargain with 
it.  As discussed above, Blanke
nship™s statements concerning 
the Union™s loss of majority status were untrue and interfered 

with employee rights.  His stat
ement that there would not be a 
pay raise for a lengthy period because charges had been filed 
was an attempt to place the onus on the Union for the delay.  I 
find that these statements violated Section 8(a)(1). 
6. Unilateral changes 
The complaint in Case 30ŒCAŒ12946 alleges that since it 
withdrew recognition from the Union the Employer has unlaw-
fully made certain unilateral ch
anges in the terms and condi-
tions of employment of unit em
ployees.  During contract nego-
tiations with the Union, the Employer made a proposal which 
would have allowed it to replac
e the existing profit-sharing plan 
with an employee stock owners
hip plan (ESOP).  The proposal 
had not been agreed to at the 
time negotiations were terminated 
by the Employer.  On March 14, the Employer posted a notice 
on the bulletin board stating it intended to replace the profit 
sharing plan with an ESOP a
nd at the meeting on March 21 
Roger Dupke told the employees 
that he wanted to implement 
an ESOP.  The Union was not given notice of the Employer™s 
intention to implement the ESOP before the notice was posted. 
The Employer implemented a general wage increase of 15 
cents per hour for ﬁall regular
, non-management employees,ﬂ 
effective with the pay period
 commencing May 21.  On May 
22, the Employer posted a notice containing a set of rules and 
regulations and a progressive disciplinary policy.  Some of the 
rules and regulations differ fr
om those previously promul-
gated22 and there had not previously been a progressive disci-
pline policy in effect.  The Union was not given notice or an 
opportunity to bargain before the wage increase and the rules 
and regulations and progressive
 discipline policy were imple-
mented. 
Analysis and Conclusions 
The complaint in Case 30ŒCAŒ12946 was issued and con-
solidated with the other cases herein on July 12.  Under the 
Board™s rules, the Respondents we
re not required to file an answer to this complaint before the commencement of the hear-
ing on July 19.  At the opening of the hearing, counsel for the 
Respondents moved to have this 
case severed from the others 
and tried separately, claiming that
 they would be prejudiced by 
having to go forward before having an opportunity to investi-
gate the allegations in the new complaint.  Given the nature of 
the allegations in the new complaint, which were limited to 
three alleged unilateral changes implemented after the Em-
ployer withdrew recognition from the Union, I denied the mo-
tion.  However, that denial 
was on the condition that, once 
counsel for the General Counsel
 rested and the Respondents 
had put in their evidence concerning the other cases, I would 
consider a request for a continua
nce if the Respondents still felt 
they needed additional time to prepare to defend the allegations 

in the new complaint.  At the close of the hearing, the Respon-
dents did not request any additional time to respond to these 
allegations or to prepare their defense.  An answer to the new 
complaint, signed by Blankenshi
p, was filed and includes his 
certification that it was mailed 
on July 26, the due date. Coun-
sel for the General Counsel has moved to strike the answer on 
the grounds that it is untimely, was not served by registered or 
certifed mail, and contains assertions of lack of knowledge which are groundless and made in bad faith.
23   Although the 
motion might have merit, it is no
t supported by an affidavit or 
other documentary evidence.  Moreover, I find there is nothing 
to be gained by striking the answer.  The allegations in the 

complaint have been fully litigated and I believe a decision 
based on the evidence presented is preferable. 
I find that the evidence fails to
 establish that the Employer 
has unilaterally replaced its existing profit sharing plan with an 
ESOP.  There is clear evidence that it has announced its inten-
tion to do so, but none that this has actually been done.  The 
testimony of employee Iris Schuel
ke, that she has been unable since January 1995 to make a withdrawal from the profit shar-
ing plan as she had in the past, does not prove that the profit 
sharing plan has been eliminated or replaced by an ESOP.  I 
shall recommend that this allegation be dismissed. 
The uncontradicted testimony of
 Glenn establishes that the 
Employer unilaterally granted a 
general pay raise to unit em-
ployees, effective May 21, and 
that on May 22, it unilaterally 
issued and put into effect a new progressive discipline policy 
for unit employees and made changes in certain work rules.  
The Respondents contend that, at
 the time these actions were 
taken, the Employer was free to do so since the Union had lost 
its majority status and no longer represented the unit employ-
ees.  I have found that the Union had not lost its majority status 
and that the Employer unlawfu
lly withdrew recognition and 
refused to bargain with the Union.  Accordingly, I also find that 
                                                          
 22 Rules 2, 4, and 15. 
23 The answer and the motion to strike
 are admitted into the record as 
a part of the formal papers, as G.C.
 Exhs. 1(ff) and (gg), respectively.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644it violated Section 8(a)(5) and (1) by making these changes in 
the terms and conditions of employment without first notifying 
and affording the Union the opportunity to bargain about them.  
Caterair International, 309 NLRB 869, 880 (1992); 
Frontier Hotel & Casino
, 309 NLRB 761, 766 (1992).  Its new rule con-
cerning ﬁsolicitationsﬂ (#8) differed from that posted on No-vember 9, 1993, and provides: ﬁS
olicitation of any kind will not 
be permitted during working hours unless previously author-
ized.ﬂ  This rule is overly broad and unlawful on its face as it 
prohibits union solicitation ﬁduring working hours,ﬂ and does 
not limit the prohibition to the time employees are actually 
working or state that it does not apply to nonworking lunch or 
breaktimes and because it requires that employees obtain per-
mission of the Employer in order 
to engage in protected activity 
during such times.  By promulgating and maintaining this rule, 

the Employer violated Section 8(a)(1).  
Brunswick Corp., 282 
NLRB 794 (1987); 
Schnadig Corp.
, 265 NLRB 147, 156 
(1982). 7. Interviews conducted by
 Blankenship and LePage 
On March 21 and 22 and April 5, Blankenship or his associ-
ate Stephen LePage interviewed ma
ny of the unit employees at 
the Mathewis Street facility.  The employees were directed to 
go to the interview over the public address system, by other 

employees, or by a supervisor. 
 They were given a form con-
taining a waiver which they were asked to read and sign.  If an 

employee declined to sign the waiver, no interview was held.  
Those who signed the waiver were
 asked a series of questions 
and their answers were recorded on the form by the interviewer.  
They were asked to sign the form and certify that the answers 
were correct.  None of these forms, which purport to be affida-
vits, was actually witnessed by a notary or other official.  The 

complaint alleges that these interviews were coercive and 
unlawful.  The Respondents conte
nd that they were lawfully 
conducted as a part of the preparation of its defense in this mat-

ter and that the Board™s standards for such interviews as out-
lined in Johnnie™s Poultry Co.
, 146 NLRB 770, 775Œ776 
(1964), were met. 
Analysis and Conclusions 
In Johnnie™s Poultry
, the Board made it clear that an em-
ployer may lawfully question em
ployees about matters involv-
ing their Section 7 rights in conn
ection with ﬁthe investigation 
of facts concerning issues raised in a complaint where such 
interrogation is necessary in preparing [its] defense for trial of 
the caseﬂ and stated (p. 775): 
 In allowing an employer the privilege of ascertaining the nec-
essary facts from employees in these given circumstances, the 
Board and courts have establis
hed specific safeguards de-
signed to minimize the coercive impact of such employer in-
terrogation.  Thus, the employer must communicate to the 
employee the purpose of the questioning, assure him that no 
reprisal will take place, and 
obtain his participation on a vol-
untary basis; the questioning must occur in a context free 

from employer hostility to union organization and must not be 
itself coercive in nature; and the questions must not exceed 
the necessities of the legitimate purpose by prying into other 
union matters, eliciting informat
ion concerning an employee™s 
subjective state of mind, or otherwise interfering with the 

statutory rights of employees.  When an employer trans-
gresses the boundaries of these safeguards, he loses the bene-
fits of the privilege.  [Footnotes omitted.] 
 I find that prior to these interviews the employees were ade-
quately informed of their purpos
e, that they were given assur-
ances against reprisals, and that under the circumstances their 
participation was obtained on 
a voluntary basis, notwithstand-
ing the fact that they were directed to go to the interview room 
before any assurances were given.  It appears that if an em-
ployee declined to execute the waiver and voluntarily submit to 
questioning, the meeting was prom
ptly terminated.  However, 
while it appears that some questions were directly related to 

matters in the pending unfair labor practice complaint, I find 
that certain of the questions we
re outside the permissible areas 
of inquiry, coercively pried in
to other union matters, and inter-
fered with employees™ rights. 
 Specifically, there were ques-
tions about the activities of empl
oyees Gaydos,  Pfingsten, and 
Taves, members of the union negotiating committee, which had 
no direct connection to any allegations in the complaint and 
sought to inquire into protected activity on the part of the em-
ployee being questioned as well as 
the others.  I find that asking 
employees these questions was co
ercive and violated Section 
8(a)(1).  The General Counsel also contends that asking the 
employees during these interviews 
if they had given a statement 
or affidavit to the Board was unlawful.  The Respondents ar-

gue, based on 
Montgomery Ward & Co.
, 146 NLRB 76, 80Œ81 (1964), that since there were no efforts to inquire into their 
contents or to obtain copies of such statements these questions 
were not unlawful.  In 
Astro Printing Services
, 300 NLRB 
1028, 1029 fn. 6 (1990), the Board found that an employer™s 
attorney™s questioning ﬁabout 
whether employees had given 
statements to the Board violated Sec. 8(a)(1) independently of 

his of his unlawful requests that the employees provide the 
Respondent™s owners with copies of any such statement.ﬂ  The 
same violation of Secti
on 8(a)(1) occurred here. 
CONCLUSIONS OF 
LAW 1. The Respondent Employer, Wire Products Manufacturing 
Corporation, is an employer engaged in commerce within the 

meaning of Section 2(6) and (7) of the Act. 
2. The Respondent, R. T. Blan
kenship and Associates, is an 
employer engaged in commerce within the meaning of Section 
2(6) and (7) and an agent of the Employer. 
3. The Union is a labor organization within the meaning Sec-
tion 2(5) of the Act. 
4. All full-time and regular part-time employees employed 
by the Employer at its Mathewis and Genesee Street operations 
in Merrill, Wisconsin; but excluding office clerical employees, 
guards, and supervisors as defined in the Act constitute a unit 
appropriate for collective barg
aining within the meaning of 
Section 9(a) of the Act. 
5. The Union is the exclusive representative of the employ-
ees in the unit for purposes of 
collective bargaining within the 
meaning of Section 9(a) of the Act. 
6. The Respondents violated Section 8(a)(1) of the Act by 
(a) Promulgating and enforcing 
overly broad rules restricting 
the posting and distribution of union literature and the conduct 
of union business on its premises. 
(b) Informing employees that a wage increase would be de-
layed because the Union had filed charges against it. 
(c) Falsely informing employee
s that the Union no longer 
represented a majority of un
it employees and would no longer 
be their collective-bargaining representative. 
(d) Threatening to have employees arrested if they did not 
leave the vicinity of an employee meeting. 
 WIRE PRODUCTS MFG. CORP. 645(e) Coercively interrogating employees concerning their pro-
tected activities or those of 
other employees and/or about 
whether they have given statements to agents of the Board.  
7. The Respondents violated Section 8(a)(3) and (1) of the 
Act by 
(a) Discriminatorily failing to recall employee William Ed-
wards from layoff since May 1994 in order to retaliate against 
him for his support for the Union and to discourage such sup-
port. (b) Discriminatorily issuing written disciplinary warnings to 
employees Carol Albright and Lola Wendt in retaliation for 
Albright™s support for the Union and to discourage such sup-
port. (c) Discriminatorily prohibiting employees on the Union™s 
collective-bargaining committee from attending an employee 
meeting on August 16, 1994, in or
der to retaliate against them 
for their support for the Union and to discourage such support. 
8. The Respondents violated Section 8(a)(5) and (1) of the 
Act by: 
(a) Withdrawing recognition from the Union as the collec-
tive-bargaining representative of unit employees on February 

24, 1995, and thereafter refusing to meet and bargain in good 
faith with the Union. 
(b) Changing terms and conditions of employment of unit 
employees by granting a general wage increase, by promulgat-
ing and enforcing new work ru
les and regulations, and by 
promulgating and enforcing a progressive discipline policy without first giving the Union notice and an opportunity to 
bargain. 
9. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
REMEDY Having found that the Respondents have engaged in certain 
unfair labor practices, I shall re
commend that it be ordered to cease and desist and to take certain affirmative action designed 
to effectuate the policies of the Act. 
Having found that the Employer violated Section 8(a)(3) and 
(1) by discriminatorily failing to recall employee William Ed-
wards from layoff since May 1994, I shall recommend that it be 
ordered to offer him immediate and full reinstatement to his 
former position or if that positio
n no longer exists, to a substan-tially equivalent position, without
 prejudice to his seniority and 
other rights and privileges previ
ously enjoyed, and make him 
whole for any loss of  earnings and other benefits resulting 
from the discrimination against him, with interest.  Backpay 
shall be computed as prescribed in 
F. W. Wollworth Co., 90 
NLRB 289 (1950), with interest to be computed in accordance 
with New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Having found that the Employer violated Section 8(a)(5) and 
(1) by withdrawing recognition from and refusing to bargain 
collectively with the Union and by making unilateral changes in 
wages and other terms and cond
itions of employment, I shall 
recommend that it be required 
to recognize and bargain collec-
tively in good faith with the Uni
on as the exclusive collective-
bargaining representative of unit employees and that on request 

of the Union, it cancel the unilateral changes in wages and 
other terms and conditions of employment.  
I find that the broad cease-and-desist order sought by the 
General Counsel is not appropriate in this case.  See 
Blanken-
ship & Associates
, supra, and Hickmott Foods, 242 NLRB 1357 
(1979). [Recommended Order omitted from publication.] 
 